Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 1 of 32 Page ID
                                 #:6374




                EXHIBIT 12
                                                                                                                       EXHIBIT 12-1
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 2 of 32 Page ID
     CASE NUMBER: CAS-2817616-L9Z2D4
     OPEN: 07-16-2013    CLOSED: 07-31-2013
                                                          #:6375
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone           INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I FIN Assist Request I CLP/ Lincoln Loyalty Criteria I Has been to Dealer
       DEALER NAME: Bob Thomas Ford, Inc.
       PA CODE: 03691   DLR SALES CD: 13200           REGION: N1          ZONE: A02

       VIN: 1FADP3K23DL148652    MODEL YEAR: 2013            MODEL: FOCUS         MILEAGE: 498
       BODY STYLE: P3K • SE 5DR HATCH

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: NORTH HAVEN I I 06473
       HOME PHONE:

       SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Always

       ANALYSTNAME: Carrie Porhammer            OPENANALYSTI: Tishana Taylor

       ACTIONS: 07-16-2013 03:52:39 pm Transfer/ Escalate 07-18-2013 01 :01 :07 pm CLOSE CASE 07-18-2013 07:58:02 pm F/U to see if Cust
       has had new Diag done at another Dir. 07-18-2013 07:58:33 pm F/U to see if Cust has had new Diag done at another Dir. 07-18-2013
       12:59:28 pm Transfer I Escalate 07-26-2013 02:21:05 pm F/U to see if Cust has had new Diag done at another Dir. 07-30-2013 05:14:18 pm
       CALL From•               07-31-2013 07:47:42 pm Case Resolution 07-31-2013 07:48:06 pm Close Case

       COMMENTS: 07-16-2013 03:53:51 pm CUST SAYS: .•- - - - - - - - - ..*BROUGHT A CAR NINE DAYS AGO ..*IN LOW
       SPEED THE VEH MAKES A GARGLING SOUND ..*THE VEH BUCKS IN BETWEEN FIRST AND SECOND GEAR ..*WENT FOR A RIDE WITH
       THE TRANSMISSION MAN AT THE DLR AND WAS TOLD THAT THIS VEH 15 WORKING UNDER NORMAL OPERATING CONDITIONS ..*THE
       CUST LOVES HIS VEH BUT JUST WANTS IT TO RUN PROPERLY ..*CUST DID NOT LIKE THE ANSWER THE DLR GAVE 50 THE DLR TOLD
       HIM TO CALL CRC ..*THEY DID NOT HOOK THE VEH UP TO ANY MACHINES ..*CUST FEELS LIKE IF THE VEH 15 NOT FIXED THEN HE
       DOES NOT WANT THE VEH ..CRC SAYS: ..- - - - - - - - - -.. *I will escalate your case/request to the Service Manager at
       your dealership. The Service Manager will work with their assigned Ford Customer Service Manager to ensure that all resources
       available through Ford Motor Company are utilized to assist you. You can expect a call from the Service Manager at your dealership or
       from the Ford Regional Customer Service Manager within 4 business days. We encourage you to stay in touch with your Service
       Manager for updates regarding your case. The case number that I have established for you today is CAS-2817616-L9Z2D4. 07-18-2013
       01 :01 :26 pm CUSTOMER BOUGHT A FOCUS WITH THE POERSHIFT TRANSMISSION AND DOES NOT LIKE THE "NORMAL
       CHARACTERISTICS" OF PERFORMANCE/ WANTS TO SPEAK TO A MANGER 07-18-2013 07:47:46 pm Sup OBC to Cust• Cust not happy
       with veh. Veh bucks and has issues since 300 miles. Will take to another Dir and have diag done. Cust expressed that he is worried about
       this being a normal operating characteristic and that he does not like this characteristic. Cust will take veh to another Dir. ACOM asked
       Cust if he would like assistance getting appointment, Cust declined. ACOM gave direct contact info and will follow up with Cust 7/26.
       Cust advised to CB if he needs assistance. 07-18-201312:46:25 pm 2013 FORD FOCUS..498 MILES ..WSD 7/6/2013 .... OBC TO SM JOHN
       ADVISED ;HE VEHICLEIS OPERATING AS DESIGNED/ AUTOMATIC MANUAL TRANSMISSION SHIFT I/ OBC TO
                                                                              /
                            ■ ADVISED TO CALL CELLPHONE 11l■■I■■ CSM CALLED CUSTOMER WHO ADVISED THAT HE DID NOT
       PURCHASE A MANUAL TRANSMISSION AND IF HE WANTED ONE THAT'S WHAT HE WOULD HAVE BOUGHT/ CUSTOMER TRADED IN A
       PERFECTLY GOOD AUTOMATICE TRANSMISSION FOR THIS VEHICLE AND IT DID NOT DRIVE LIKE IT DOES NOW THE FIRST 300 MILES
       / CUSTOMER WANTS TO KNOW WHAT FOR D 15 GOING TO DO ABOUT HIS SITUATION / CSM ADVISED SINCE THE VEHICLE 15
       OPERATING AS DESIGNED AND THERE 15 NO MANUFACTURING DEFECT THERE 15 NOTHING MORE SHE CAN DO FOR HIM/ CSM
       OFFERED A 2ND OPINION BUT IF IT 15 DETERMINED THERE 15 NOTHING MORE GOING ON THEN THERE 15 NOTHING CSM CAN DO
       ABOUT THE CONCERN/ CUSTOMER WANTS HIS CALL ESCALATED TO A MANGER/ CUSTOMER WANTS TO KNOW IF HE 15
       ECSPECTED TO WAIT UNTIL THERE 15 A CLASS ACTION SUIT TO SUE FORD/ CSM CANNOT COMMENT OR GIVE LEGAL ADVICE ../
       CUSTOMER ASKED CSM TO ESCALATE HIS CALL TO THE NEXT LEVEL 07-26-2013 02:18:30 pm CSM ~ALLED CUSTOMER AT
                       / LEFT VM ADVISING CSM 15 F/U TO SEE IF THE CUSTOMER TOOK THE VEHICLE FOR A 2ND OPINION AND IF HE NEEDS
       ANY FURTHER ASSISTANCE/ SETTING F/U 7/3107-30-201305:27:29 pm-OTHER DAY TRANSMISSION DIDN'T CATCH AS PULLING OUT
       into traffic AND ALMOST GOT INTO AN ACCIDENT...·5/A NOTICED TWO PLUGS THAT WERE LOOSE TIGHTENED THEM BUT DID NOT
       FEEL A DIFFERENCE.. -5/A NOTICED NOISE AND BUCK AS WELL...-wants to put in request to sP,eak with COM again ...-speaking with a
       lawyer and attorney general 07-30-2013 05:35:08 pm csm jackie called mr sudac at his cellphone ■■■I, customer took the vheicle
       to Bob Thomas Ford / customer has a focus and the dlr advised this is normal characteristic for the vehicle / customer has contacted his
       lawyer and the attorney general / customer does not want the vehicle anymore / csm advised that she ther eo assist with getting the
       vehicle repaired / csm wants to speak to the dlrshp to see what their opinion is and will have COM Carrie call him back/ customer
       thanked csm 07-30-2013 05:46:38 pm CSM SPOKE TO 5/A MATT AT BOB THOMAS FORD (203) 281-7500 WHO ADVISED THAT THEY
       FOUND 2 SSMS AND THEY CKD BOTH/ COULD NOT VERIFY ANY OF HIS ISSUES TODAY/ THEY FOUND 2 SSM AND NEITHER WERE A
       PROBLEM / 1180 MILES ON VEHICLE / CUSTOMER HAS NOT HIT THE BREAK-IN PERIOD FOR THE VEHICLE AND THEY ADVISED THE




Produced by Ford                                                                                                                            VGS 000190
                                                                                                                          EXHIBIT 12-2
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 3 of 32 Page ID
     CASE NUMBER: CAS-2819013-Q2M0P7
     OPEN: 07-16-2013    CLOSED: 07-26-2013
                                                          #:6376
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Email      COMMUNICATIO: Email            INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria I
       DEALER NAME: Frank Jackson Sandy Springs Ford
       PA CODE: 07815    DLR SALES CD: 21002         REGION: 51            ZONE: A05

       VIN: 1FADP3F24DL161064    MODEL YEAR: 2013             MODEL: FOCUS         MILEAGE: 10719
       BODY STYLE: P3F • SE 4DR SEDAN

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: SANDY SPRINGS I GA 130350
       HOME PHONE:

       SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I OTHER

       ANALYSTNAME: Jody Brown             OPENANALYSTI: crmapppool DI

       ACTIONS: 07-16-2013 06:11:20 pm Vehicle Service Issues 07-16-2013 11:52:30 pm Ford Motor Company CRM:02851000000525 07-16-2013
       11:53:49 pm Transfer/ Escalate 07-17-2013 04:18:13 am Re: Ford Motor Company CRM:02851000000525 07-18-2013 01:10:52 p m -
       _ , veh to dlr? 07-22-2013 12:57:18 pm Did cust take veh back to dlr for test drive? 07-26-2013 03:29:48 pm Close Case 07-26-2013
       03:30:03 pm Case Resolution

       COMMENTS: 07-16-2013 11 :52:12 pm CAS-2819013-Q2M0P7..-HAS TAKEN VEH BACK TO DLR 4X SINCE DRIVEN OFF THE LOT..-HAS
       ISSUE WITH ACCELERATION .. -VEH SHUTTERS AFTER A STOP AND BEGIN TO ACCELERATE .. -VEH WOULD NOT ACCELERATE WHEN
       IT SUPPOSE TO ..-HAPPENED 3 X.. -HESITATES WHEN AJC 15 ON AND WOULD NOT FUNCTION PROPERLY.. -DLR SAID HAS NOT
       PROBLEMS EVERY TIME IT 15 CHECKED .. -ONE INCIDENT ALMOST CAUSED AN ACCIDENT..-WOULD LIKE TRANS AND ENGINE LOOKED
       AT TO PINPOINT MALFUNCTIONS .. -WOULD LIKE TO KNOW IF THERE ARE                                          JACKSON SANDY SPRINGS FORD .. 7555
       ROSWELL ROAD .. ATLANTA GA 30350 .. (770) 677-0700 ..07815....C/W: ..
                                                  .. -----------------------.. PHRASEOLOGY: .. ! WILL ESCALATE YOUR CASE/REQUEST TO
       OUR FORD REGIONAL CUSTOMER SERVICE MANAGER WHO WORKS DAILY WITH YOUR DEALERSHIPS MANAGEMENT TEAM (HIS/HER
       NAME 15 ..). THE FORD REGIONAL CUSTOMER SERVICE MANAGER HAS ACCESS TO ALL FORD RESOURCES AND WILL USE THESE
       RESOURCES TO ASSIST YOU AND YOUR DEALERSHIP REGARDING YOUR SITUATION. THE FORD REGIONAL CUSTOMER SERVICE
       MANAGER WILL RECEIVE THE INFORMATION YOU HAVE JUST PROVIDED ME AND WILL DO A THOROUGH REVIEW ON YOUR BEHALF.
       YOU CAN EXPECT A PHONE CALL FROM YOUR CUSTOMER SERVICE MANAGER WITHIN 2 BUSINESS DAYS. THE CASE NUMBER
       THAT I HAVE ESTABLISHED FOR YOU TODAY 15 CAS-XXXXXXX..... -----------------------..CRC ADVISED ... -SENT CUST EMAIL
       ADVISING RECALL (VEHICLE NOT INVOLVED IN CAMPAIGN) SRT AND PHRASEOLOGY ABOVE 07-18-2013 01:10:39 pm Called dlr, spoke
       to Karen. Veh was last at dlr on May 16th. IDS diag passed, no problems found. I advised that cust called us and is still having some
       concerns. Will have cust go back to dlr to have veh test driven by the shop foreman with cust along for the ride. Then let her drive veh so
       he can see her driving habits ..... Left VM for cust advising that Id like her to take veh back to dlr to have veh test driven by the shop
       foreman with her along for the ride. Then she should drive veh so he can see her driving habits ..... Next attempt to reach cust set for 7/19
       and she should ask for Karen at the dealership. 07-22-2013 12:57:21 pm OBC to cust. Left another VM asking cust to take veh back to dlr
       for a test drive with shop foreman. FU on 7/26 to see if she took veh back. 07-26-2013 03:29:07 pm====== CSM MADE OBC TO DLR====
       SPOKE TO RALPH SM=== ADVISED THAT THE VEH HAS NOT BEEN BROUGHT IN=== THEY HAVE NOT SEEN THE VEH SINCE MAY 2013
       ===== ........===== CSM CLOSING CASE === CSUT WAS LMS TO BRING THE VEH IN === CUST HAS NOT BROUGHT THE VEH IN ......====
       CASE CLOSED ------------------
       [end CAS-2819013-Q2M0P7]




Produced bv Ford                                                                                                                               VGS 000199
                                                                                                                            EXHIBIT 12-3
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 4 of 32 Page ID
     CASE NUMBER: CAS-2841578-P2T2Q6
     OPEN: 07-19-2013    CLOSED: 07-19-2013
                                                          #:6377
                                            STATUS: Resolved
                                                  BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
       DEALER NAME: Joe Rizza Ford, Inc.
       PA CODE: 01571    DLR SALES CD: 41030           REGION: G1           ZONE: A04

       VIN: 1FAHP3M26CL111074    MODEL YEAR: 2012              MODEL: FOCUS         MILEAGE: 6663
       BODY STYLE: P3M • SEL 5DR HATCH

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: FOREST PARK I IL I 60130
       HOME PHONE:

       SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I OTHER

       ANALYSTNAME: Renata Murray             OPENANALYSTI: Renata Murray

       ACTIONS: 07-19-201310:15:20 pm CALL From• T1683#1 07-19-201310:48:16 pm Close Case 07-19-201310:48:26 pm Case Resolution

       COMMENTS: 07-19-201310:48:24 pm ****CUST SAYS****..-CUST CALLED IN STATING HER VEH WAS IN AN ACCIDENT .. -CUST STATES
       SHE HAD TAKEN HER VEH IN FOR A CONCERN WITH VEH ACCELERATING HARD FROM A STOP .. -CUST STATES WHEN SHE WAS AT A
       COMPLETE STOP THE VEH WOULD HESITATE TO ACCELERATE AND THEN JERK FORWARD.. -CUST STATES SHE WENT TO THE
       DLRSHP FOR THIS CONCERN AND WHEN SHE GOT THERE THE DLR ADVISED HER SHE WAS DUE FOR A FREE OIL CHANGE.. -CUST
       STATES SHE LEFT THE DLRSHP AND WAS STILL HAVING THE SAME CONCNERN .. -CUST STATES ON THE MORNING OF 7/7/2013
       ABOUT 6AM IN THE MORNING THE VEH CONCERN CAUSED HER TO HIT 2 PARKED CARS .. -CUST STATES SHE CALLED THE DLRSHP
       AND TOLD THEM WHAT HAPPED AND THEY ADVISED HE THEY HAD FORGOTTEN TO ADDRESS THE CONCERN .. -CUST STATES SHE
       HAS AN APPOINTMENT WITH THE DLRSHP NEXT WEEK TO CHECK THE VEH .... 1. Were any injuries sustained?..-CUST STATES SHE
       HAD A LIGHT WHIPLASH INJURY....                    i. Please provide the first and last name of all injured parties.....2. What are you seeking
       from Ford Motor Company?....                 ii. Compensation/Financial Reimbursement....                iii. Not Sure (customer unsure of what
       they want from FMC) .. -CUST STATES SHE 15 NOT SURE JUST WANTED TO ADVISED US OF THE CONCERN AND WANTS THE VEH
       CHECKED FOR SAFETY....                  iv. Nothing called Ford to advise us of the accident/fire/. If this is the answer and no injuries were
       sustained, an OGC legal case should not be run. Follow the Feedback/Product/Negative or Positive case classification path .....3. What
       was the date of the accident? .. CUST STATES 717/2013 AT ABOUT 6AM .... 4. What product defect is alleged to have caused the
       accident?.. -CUST STATE THE VEH ACCELERATION CONCERN CAUSED THE ACCIDENT ....5. What is the City and State where the
       accident occurred? .. -CUST STATES FORREST PARK, IL.. .. 6. Was a police report filed? .. -CUST STATES YES ....7. If a police report was
       filed, what were the findings? ..-CUST STATES SHE ADVISED THE POLICE OFFICER OF WHAT HAPPENED AND STATES SHE WAS GIVEN
       A CITATION ....8. What is the police report number and in what city/county was the report filed? .. -CUST STATES THE POLICE REPORT
       NUMBER 15 EA021125 FORREST PARK, IL COOK COUNTY ....9. Has customer filed a claim with their Insurance Company (Y/N)? .. -CUST
       STATES YES .... 10. If a claim has been filed with the insurance company, what is the status of the claim? ..-CUST STATES THE CLAIM
       NUMBER 15 201376335.. -CUST STATES SHE HAD TO PAY DEDUCTIBLE AND VEH WAS REPAIRED .... 11. ls the vehicle repairable? .. -CUST
       STATES VEH WAS REPAIRED .... 12. What is the name and address of customer's attorney (if named)?.... 13. At what mailina address
       would vou   like our Office of General Council to send your written response to? (agent must document full address here) .. I
               I                           ... **''CRC ADVISED""..! will forward your information to Ford's Office of the General Counsel. You
       should receive a written response within 15 Days business days to your concern.
       [end CAS-2841578-P2T2Q6]




Produced by Ford                                                                                                                                 VGS000293
                                                                                                                EXHIBIT 12-4
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 5 of 32 Page ID
     CASE NUMBER: CAS-2890923-M9J8R5
     OPEN: 07-30-2013    CLOSED: 07-30-2013
                                                          #:6378
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Correspondence        COMMUNICATIO: Survey         INQ CODE: n/a
       CASECLASSLV1234: Owner Communication I Survey I Customer Viewpoint I Service Comments
       DEALER NAME: Ford of Ocala, Inc.
       PA CODE: 02865    DLR SALES CD: 24500       REGION: 53         ZONE: A04

       VIN: 1FADP3K20DL141996    MODEL YEAR: 2013         MODEL: FOCUS       MILEAGE:
       BODY STYLE: P3K • SE 5DR HATCH

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: OCALA I FL I 34482
       HOME PHONE:

       SYMPTOMS: Start/Run/Move I Moving I Downshift Quality I OTHER

       ANALYSTNAME: Marie Glaou         OPENANALYSTI: ford prdload1

       ACTIONS: 07-30-2013 05:44:24 pm Close Case 07-30-2013 05:44:24 pm Case Resolution 07-30-2013 05:54:51 am Case Resolution
       08-07-2013 05:21:25 pm CALL From· T10413#1

       COMMENTS: 07-30-2013 05:39:16 pm SERVICE SURVEY 7/2512013 ***CUST SAYS***..•DLR TOLD HER THE PROBLEM HE 15 HAVING WITH
       HIS VEH 15 NORMAL..-NEARLY CAUSED AN ACCIDENT AFTER LEAVING DLRSHIP.. -THE CAUSE WAS A SHIFTING DOWN WHEN
       CHANGING LANES ON THE FREEWAY... .****************CRC ADVISED************** .. -SENT A CALL CRC FEEDBACK LETTER.. -NEXT CRC:
       PLEASE REVIEW THE CUSTOMER'S CONCERNS= ADVICE/ASSIST ACCORDINGLY 07-30-2013 05:44:04 pm 07-30-2013 05:54:52 am
       08-07-2013 06:34:22 pm ···•CUST SAYS····..*CUST CALLING IN ABOUT CASE ..*TO GET ANY MORE INFO ..*JUST WANTED TO MAKE
       SURE WE GOT EVERYTHING DOCUMENTED ..·---CRC SAYS-----..*ADVISED CUST HIS FEEDBACK WAS DOCUMENTED
       [end CAS-2890923-M9J8R5)




Produced by Ford                                                                                                                  VGS000435
                                                                                                                 EXHIBIT 12-5
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 6 of 32 Page ID
     CASE NUMBER: CAS-2911435-G6X0R7
     OPEN: 08-02-2013    CLOSED: 09-17-2013
                                                          #:6379
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Email      COMMUNICATIO: Email           INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
       DEALER NAME: Kings Ford Inc
       PA CODE: 01970    DLR SALES CD: 47016        REGION: G3            ZONE: A01

       VIN: 1FAHP3F21CL233838    MODEL YEAR: 2012         MODEL: FOCUS       MILEAGE: 34322
       BODY STYLE: P3F • SE 4DR SEDAN

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: LIBERTY TWP I I 45011
       HOME PHONE:

       SYMPTOMS: Start/Run/Move I Fluids I Transmission I OTHER

       ANALYSTNAME: James Willard         OPENANALYSTI: crmapppool DI

       ACTIONS: 08-02-2013 04:47:09 am Vehicle Service Issues 08-03-201310:46:51 pm Ford Motor Company CRM:02690000001983 08-03-2013
       10:49:03 pm Transfer/ Escalate 08-05-2013 02:45:13 pm Schedule Follow-Up 08-08-2013 06:03:47 pm Schedule Follow-Up 08-12-2013
       06:13:05 pm Schedule Follow-Up 08-14-2013 03:31:41 pm Schedule Follow-Up 08-15-2013 07:21:39 pm Schedule Follow-Up 08-26-2013
       06:45:43 pm Schedule Follow-Up 08-30-2013 02:15:07 pm Schedule Follow-Up 09-06-2013 03:34:40 pm Schedule Follow-Up 09-12-2013
       01 :57:58 am Re: Ford Motor Company CRM:02690000001983 09-17-2013 02:04:24 pm Close Case 09-17-2013 02:07:24 pm Case Resolution

       COMMENTS: 08-03-201310:46:36 pm CAS-2911435-G6X0R7..*** .. CUST SAYS: ..-VEH HAS BEEN TO THE DLRSHP SEVERAL TIMES FOR
       TRANSMISSION ISSUES AND RECALL ISSUE..• BROUGHT VEH HOME TODAY FROM A DIFFERENT FORD SERVICE DEPT..- SEEKING
       BUYBACK FOR THE VEH ..*********** .. DLR INFO: .. Kings Ford lnc...9555 Kings Automall Road ..Cincinnati, OH 45249..(888) 495-4647
       .. **** ..CRC ADVISED: ..• MODIFIED PHRASEOLOGY..- ESCALATED TO CCT FOR MULTIPLE REPAIRS 08-05-2013 02:45:09 pm 2012 FOCUS,
        34,322 MILES, 2.0L 14 DI TIVCT Petrol 160PS, WARRANTY START DATE: 26-NOVEMBER-2011 .. USA 2012 BASIC MAINT 24/30K-GAS
       7.5K-$42 REIMB .. 1 MAJOR REPAIR (CLUTCH PAK).. LTV 62 ..OBC TO DEALER SPOKE WITH ED== VEHICLE HAS NOT BEEN IN SINCE
       APRIL== OBC TO CUSTOMER==LEFT V/M MESSAGE WITH CONTACT INFORMATION==SET F/U 8/7 08-08-2013 06:03:15 pm OBC TO
       CUSTOMER LEFT V/M MESSAGE WITH CONTACT INFORMATION ==SET F/U 8/9 08-12-2013 06:12:14 pm OBC TO CUSTOMER WRONG
       NUMBER == CALLED DEALER FOR CORRECT NUMBER • • • • == OBC TO CUSTOMER LEFT V/M MESSAGE WITH CONTACT
       INFORMATION ==SET F/U 8/13 08-14-2013 03:30:13 pm OBC TO CUSTOMER LEFT V/M MESSAGE WITH CONTACT INFORMATION ==SET
       F/U 8/15 08-15-2013 07:21:10 pm 2012 FOCUS, 34,322 MILES, 2.0L 14 DI TIVCT Petrol 160PS, WARRANTY START DATE:
       26-NOVEMBER-2011..USA 2012 BASIC MAINT 24/30K-GAS 7.5K-$42 REIMB .. 1 MAJOR REPAIR (CLUTCH PAK).. LTV 62 ..OBC TO
       CUSTOMER== STILL DOING THE SAME THING== RPMS WILL GO UP BUT CAR WOULD NOT GO== SAID STALLS AND HESSITATES==
       HAPPENS OFTEN == EVERY DAY== OBC TO KINGS FORD == SPOKE WITH ED ASKED IF CUSTOMER CAN COME IN AND DROP OFF
       DRIVE HER VEHICLE FOR A COUPLE OF DAYS== ADVISED THAT FMC WILL PAY FOR A RENTAL FOR A COUPLE OF DAYS == OBC TO
       CUSTOMER ADVISED TO DROP OFF VEHICLE ON TUES 8/20 == ASK FOR ED== SET F/U 8/23 08-26-2013 06:43:47 pm OBC TO DEALER
       LEFT V/M MESSAGE FOR AN UPDATE ON CASE==SET F/U 8/29 08-30-2013 02:15:00 pm OBC TO DEALER SPOKE WITH ED SAID THE
       VEHICLE 15 RUNNING NORMAL == OBC TO CUSTOMER SAID DOES NOT AGREE == DOES NOT FEEL SAFE IN THE VEHICLE== ADVISED
       TO BRING TO THE DEALER TO RIDE WITH 5/M == OBC TO DEALER WHILE CUSTOMER 15 ON THE PHONE SPOKE WITH 5/M MATT SAID
       WOULD BE HAPPY TO RIDE WITH THE CUSTOMER TODAY IF SHE LIKE == IF NOT TODAY TO CALL AND SET SOMETHING UP== SPOKE
       WITH CUSTOMER AND ADVISED == CUSTOMER SAID SHE CANNOT COME IN TODAY BUT WILL SET SOMETHING UP NEXT FRIDAY==
       SET F/U 9/6 09-06-2013 03:33:00 pm OBC DLR SPOKE TO MATT 5/M SAID THAT CUST HAS NOT COME IN YET ...**OBC CUST HAS NOT
       BEEN TO DLR FEELS LIKE SHE 15 WASTING HER TIME. FEELS LIKE SHE 15 ALWAYS ALMOST IN AN ACCIDENT. HOPING TO BE OFF
       NEXT FRIDAY AND MAY BRING IT IN THEN. ADV THAT SHE WORK WITH MATT AND ASK ALL THE QUESTIONS SHE HAS ABOUT THE
       VEHICLE, ASK FOR DRIVING HINTS AND TO HAVE THE TRANSMISSION EXPLAINED TO HER AGAIN. F/U 9/17 09-17-2013 02:04:56 pm
       IBC FROM DEALER SPOKE WITH 5/M MATT SAID CUSTOMER HAS NOT COME BACK OR CALLED== CLOSING CASE UNTIL
       CUSTOMER RETURNS
       [end CAS-2911435-G6X0R7]




Produced by Ford                                                                                                                     VGS 000510
                                                                                                                     EXHIBIT 12-6
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 7 of 32 Page ID
     CASE NUMBER: CAS-2914500-T1P6V4
     OPEN: 08-02-2013    CLOSED: 08-15-2013
                                                          #:6380
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone            INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
       DEALER NAME: Marshal Mize Ford Inc
       PA CODE: 00387   DLR SALES CD: 21201         REGION: 51            ZONE: A04

       VIN: 1FADP3E23DL330718    MODEL YEAR: 2013           MODEL: FOCUS        MILEAGE: 2850
       BODY STYLE: P3E • 5 4DR SEDAN

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: SODDY DAISY I I 37379
       HOME PHONE:

       SYMPTOMS: Driving Performance I Engine Surge I Cruise/ Steady Speed I Intermittent

       ANALYSTNAME: Tracy Tate          OPENANALYSTI: Stephanie Colo

       ACTIONS: 08-02-2013 03:42:38 pm CALL From•               08-02-2013 04:01:34 pm Transfer/ Escalate 08-06-2013 07:26:39 pm 08/08,
       REVIEW THL, F/U WITH 5/M, CUST F/U ON 08/09 08-06-201312:47:20 pm 08/06 08-08-2013 05:31:55 pm 08/09 F/U WITH 5/M RE: FSE AND
       CUST 08-08-2013 06:00:46 pm 08/15 08-15-2013 07:02:15 pm Close Case 08-15-2013 07:02:35 pm Case Resolution

       COMMENTS: 08-02-2013 04:00:31 pm LTV: 63 ..ESP: 72/100000 PREMIUMCARE W/ROADSIDE ..===..**ISSUES**.. EVEN THOUGH THIS IS
       THE FIRST TIME I HAVE TAKEN VEH IN FOR THIS REPAIR I HAVE MENTIONED IT TO THE DLRSHP SEVERAL TIMES BUT THEY WOULD
       NOT EVEN LOOK AT VEH UNTIL IT HAD 2500.. PROBLEM STARTED RIGHT AFTER I PURCHASED BUT THEY SAID I HAD TO HAVE A
       BREAK IN PERIOD..VEH HESITATES AT ACCELERATION ..AND WHEN YOU DO ACCELERATE AND PUT SOME FORCE INTO THE ENGINE
       IT WOULD SURGE..THIS HAS CAUSE ME TO ALMOST HAVE AT LEAST ONE MAJOR ACCIDENT .. THERE 15 ALSO A GRINDING NOISE
       FROM THE DRIVERS FRONT END ..ALSO THE VEH WILL ROLL BACK WHEN YOUR AT A STOP WHEN ON AN INCLINE..THERE ALSO A
       CLICKING NOISE..ALL THIS EXCEPT THE HESITATIONS 15 INTERMITTENT..SOMETIMES WHEN IDLING AT STOP LIGHT OR SIGN IT
       FEELS LIKE IT'S GOING TO DIE ..I DIDN'T PURCHASE A VEH THAT HAS CHARACTERISTICS OF A MANUAL VEH I WAS NEVER MADE
       AWARE OF THESE THINGS .. NOW I HAVE A FEAR OF DRIVING THE VEH ..THE VEH WILL HAVE TO DO A SOFTWARE UPDATE WHICH
       TECH TOLD ME THERE WILL NEED TO BE ANOTHER BREAK IN PERIOD..IF WE HAVE TWO DIFFERENT PEOPLE DRIVING VEH 50 VEH
       THEN HAS TO REPROGRAM TO THE DRIVER OF THE TIME ..VEH AT DLRSHP..WANTS BUYBACK AND CONSIDERATION FOR EXTRA
       EXPENSES THAT THIS HAS CAUSED ME....=======..**DLR** .. Marshal Mize Ford, lnc...5348 Hwy 153..Chattanooga, TN 37343 ..(423)
       875-2023       ....=====..**CRC ADV** ..I will escalate your case/request to our Ford Regional Customer Service Manager who works daily
       with your dealerships management team Tracy. The Ford Regional Customer Service Manager has access to all Ford resources and will
       use these resources to assist you and your dealership regarding your situation. The Ford Regional Customer Service Manager will
       receive the information you have just provided me and will do a thorough review on your behalf. You can expect a phone call from your
       Customer Service Manager within 2 business days. The case number that I have established for you today is
                                                    to
       CAS-2914500-T1 P6V4.... Ford's commitment is honor the new vehicle limited warranty this does not guarantee that Ford will buyback
       your vehicle ..... BEST CONTACT NUMBER: • • • • 08-06-2013 05:54:13 pm CSM TRACY 77780 = CSM OB TO 5/M = P0507, WAS
       CLEARED, ASKED TO REDRIVE, HAS NOT COME BACK, NOW THL WANTS TO RUN EVAP TEST BUT VEHICLE HAS TOO MUCH FUEL
       FOR THE TEST, NEEDS TO BE 75 PERCENT, 5/M WILL PERFORM SMOKE TEST, CSM OB TO CUST AT • • • • = CSM ADVISED
       CUST OF CASE NOTES= CUST STATES OVER THE WEEKEND, SOMETIMES WHEN TURNING STEERING WHEEL, SEEMS TO BE A NOISE
       SIMILIAR TO WHEN POWER STEERING FLUID 15 LOW = CUST STATES TOOK IN ON FRIDAY, AND SCHEDULED FOR VEHICLE TO COME
       IIN TODAY FOR A SOFTWARE UPDATE= CUSTOMER MENTIONED THE NOISE FROM THE STEERING ALSO = CUST STATES HAS
       CONCERNS WHEN THEY PURCHASED THE VEHICLE, CUST WAS NOT AWARE OF HOW THE TRANS PERFORMED, STATES NEVER
       DISCLOSED TO HIM DURING PURCHASE, HESITATION/ACCEL 15 THE NUMBER ONE CONCERN FOR THE CUSTOMER= CUST STATES
       HE WAS TOLD THAT THERE WILL ALSO BE A RELEARN PROCESS AFTER THIS VISIT= CUST STATES WAS TOLD ABOUT A RELEARN
       PROCESS = WORRIED ABOUT WEAR AND TEAR ON TRANS AS WELL AS PRESENT CONCERNS = LOVES THE VEHICLE ONCE IT GETS
       OVER 40 MPH= CUST STATES TIER ONE MENTIONED A BUYBACK PROGRAM= CUSTOMER IS IN A DODGE AVENGER RENTL
       =THROUGH ENTERPRISE, NEEDS SOMETHING SMALLER= CSM TO F/U WITH 5/M ON 08/08, WITH CUST -08/09 08-06-201312:46:51 pm
       CSM TRACY 77780 = 2013 FOCUS= 1FADP3E23DL330718 = 2850 MILES= ORIGINAL= HAS ESP PREM= WSD 05/27/2013 = 2013 FOCUS=
       MARSHALL MIZE SELLING DEALER= NO AWS = 08-08-2013 05:32:30 om CSM TRACY 77780 • IB FROM 5/M = STATES A FSE WILL BE
       OUT TO SEE VEHICLE ON 08/09 = CSM OB TO CUST A T · · · · STATES DEALER SPOKE WITH CUST ON 08/08 = CUST STATES
       5/A SPOKE WITH CUST AND SAID THE DLR HAD A SPECIALIST TECH THAT WORKS ON FOCUS = THOUGHT MAYBE THEY FELT A
       HESITATION OR SLIPPAGE= CUST BELIEVES VEHICLE WILL ONLY PERFORM THE CONCERN WHEN VEHICLE ON THE ROAD FOR A
       WHILE AND HAS TIME TO WARM UP OR GET HOT= CUSTOMER STATES THAT HE WAS NOT AWARE THAT HE BOUGHT A VEHICLE
       WITH THIS TYPE OF TRANSMISSION= CUST WANTS TO SHOW FSE WHAT HE 15 FEELING IN THE VEHICLE, BUT CSM ADVISED IN
       MOST INSTANCES THE FSE LIKES TO HAVE AN UNBIASED REVIEW OF THE VEHICLE BASED ON THE DEALERSHIP DIAG= CSM TO F/U




Produced by Ford                                                                                                                         VGS000517
                                                                                                                                  EXHIBIT 12-7
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 8 of 32 Page ID
     CASE NUMBER: CAS-2941891-P5D3R5
     OPEN: 08-07-2013    CLOSED: 08-07-2013
                                                          #:6381
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
       RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
       DEALER NAME:
       PA CODE:     DLR SALES CD:         REGION:            ZONE:

       VIN: 1FADP3F29DL118887    MODEL YEAR: 2013                 MODEL: FOCUS          MILEAGE: 3300
       BODY STYLE: P3F • SE 4DR SEDAN

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: ROANOKE I I 24014
       HOME PHONE:

       SYMPTOMS: Driving Performance I Engine Surge I At Idle I OTHER

       ANALYSTNAME: Seth Cassie              OPENANALYSTI: Seth Cassie

       ACTIONS: 08-07-2013 08:52:59 pm Close Case 08-07-2013 08:54:18 pm Case Resolution

       COMMENTS: 08-07-2013 08:53:34 pm •••cust says••· .. 1was sitting in a parking lot with the engine running but the car was in park. my
       sister was getting out of the car and it lurched forward and the door broke her finger. I need FMC to buy this car off of me because I can't
       drive a car that moves on it's own..... 1. Were any injuries sustained? .. yes samantha curtis..              i. Please provide the first and last
       name of all injured parties .....2. What are you seeking from Ford Motor Company? ....                ii. Compensation/Financial
       Reimbursement....              ....3. What was the date of the accident? .. 8/4/2013..4. What product defect is alleged to have caused the
       accident? car lurched forward causing finger to be broken.... 5. What is the City and State where the accident occurred? ..vinton, va .. 6.
       Was a police report filed? .. no..7. If a police report was filed, what were the findings? ....8. What is the police report number and in what
       city/county was the report filed? ....9. Has customer filed a claim with their Insurance Company (Y/N)? .. no.. 10. If a claim has been filed with
       the insurance company, what is the status of the claim? .... 11. ls the vehicle repairable? ..no damage to car.. 12. What is the name and
       address of customer's attorney (if named)?.... 13. At what mailina address would       vou   like our Office of General Council to send your
       written response to? (agent must document full address here I                I           I                       ....•••ere advised---..! will forward
       your information to Ford's Office of the General Counsel. You should receive a written response within 15 Days business days to your
       concern.
       [end CAS-2941891-P5D3R5]




Produced bv Ford                                                                                                                                         VGS000592
                                                                                                                            EXHIBIT 12-8
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 9 of 32 Page ID
     CASE NUMBER: CAS-2942623-V45259      STATUS: Active #:6382
     OPEN: 08-07-2013   CLOSED: 08-29-2013      BUS UNIT NAME: M55360
       RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
       CASECLASSLV1234: Vehicle Concern I FIN Assist Request I CCT Criteria I
       DEALER NAME: Cavenaugh Ford Lincoln, LLC
       PA CODE: 10667   DLR SALES CD: 22630           REGION: C3           ZONE: A01

       VIN: 1FAHP3K25CL444286    MODEL YEAR: 2012              MODEL: FOCUS         MILEAGE: 11697
       BODY STYLE: P3K • SE 5DR HATCH

       LAST NAME MIDDLE FIRST: I I
       ADDRESS:
       CITY STATE ZIP: JONESBORO I AR 172401
       HOME PHONE:

       SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

       ANALYSTNAME: Anne Stewart             OPENANALYSTI: Karen Camm

       ACTIONS: 08-07-201310:49:27 pm CALL From· ~-201311:09:51 pm Transfer/ Escalate 08-09-201310:11:09 pm CALL
       From· T6224#1 08-13-201311:41:41 om CALL Fr~8-13-201311:52:30 pm Document Missed Follow-Up 08-15-2013
       10:19:10 pm CALL From • • • •08·15·201310:32:33 pm Document Missed Follow-Up 08-22-2013 07:48:16 pm Schedule Follow-Up
       08-22-2013 07:48:32 pm Schedule Follow-Up 08-29-2013 03:19:48 pm Case Resolution 08-29-2013 03:20:07 pm Close Case 09-17-2013
       06:11:55 pm CALL From• T9639#109-17-201306:29:46 pm Re-Open Case 09-17-2013 06:31:35 pm Document Missed Follow-Up
       09-24-2013 06:27:24 pm CALL From • • • • 09-24-2013 06:35:26 pm Transfer/ Escalate 09-26-2013 06:22:33 pm Schedule Follow-Up
       10-01-2013 06:04:21 pm Schedule Follow-Up 10-02-2013 05:03:02 pm Schedule Follow-Up

       COMMENTS: 08-07-201311:08:14 pm 1FAHP3K25CL444286....2012 focus .. 11,697....                                 .ltv 69 ..WARRANTY START DATE:
       14-JULY-2012.... cust: ..**calling to get assistance in respect of having a rep come to dealership to assist dlrshp** .. This has been the
       fourth time she has had to go to dlrshp to take pies and they are too blurry every time ... -No complaints on dlrshp or service dept.
       ....-brought my veh in for service and dlr is having trouble getting pictures to FMC... -Since I have owned the car she has had a
       trans/clutch issue... -Sputtering and seemed like it was going to stall out..-Because of clutch issue the veh rocked and then veh had paint
       issues...-Door handle paint is almost fading, defect in paint on front door handles.....dlr:10667..-Cavenaugh Ford Lincoln, LLC .. 2000 East
                                                                                                 ..
       Highland Dr... Jonesboro, AR 72401 ..(870) 972-8000 ......crc: .. l■ll■lliiiii .I will escalate your case/request to our Ford
       Regional Customer Service Manager who works daily with your dealerships management team (his/her name is Tiffani Shackelford
       53783). The Ford Regional Customer Service Manager has access to all Ford resources and will use these resources to assist you and
       your dealership regarding your situation. The Ford Regional Customer Service Manager will receive the information you have just
       provided me and will do a thorough review on your behalf. You can expect a phone call from your Customer Service Manager within 2
       business days. The case number that I have established for you today is CAS-2942623-V452S9.... .**nice customer** 08-13-2013 11 :52:20
       pm CUST CALLED 15 WANTING TO SPEAK WITH CSM BECAUSE SHE HAS NOT SPOKE TO ANYONE REGARDING THIS CONCERN SINCE
       HER INITIAL CALL INTO THE CRC ......CRC ADVISED THAT YOUR CSM WAS NOT AVAILABLE AND TO EXPECT A F/U CALL IN 2
       BUSINESS DAYS 08-15-201310:31:42 pm --CUST STATES SHE HAS NOT BEEN CONTACTED BY ANYONE AT FORD IN REGARDS TO HER
       CASE .. --CUST STATES SHE 15 VERY DISAPPOINTED AS THIS IS HER FIRST EVER NEW CAR PURCHASE AND SHE WENT WITH FORD
       BECAUSE OF OUR PRODUCT QUALITY AND REPUTATION FOR SERVICE AND SUPPORT AFTER THE SALE .. --CUST STATES SHE HAS
       MADE SEVERAL ATTEMPTS TO REACH CSM WITH NO SUCCESS.. --CUST REQUESTING FOLLOW UP PHONE CALL FROM THE
       ASSIGNED CSM OR ANYONE ELSE WHO CAN ADDRESS HER CONCERNS.. --DOC MISSED FOLLOW UP AND SENT EMAIL TO TL BRIAN H
       08-15-201310:35:15 pm TL Brian•·· message sent to COM adv of cust's request to speak to CSM 08-19-2013 08:48:57 pm CSM Rachel x
       77794 assisting region•··· reviewed case •······•Yr/model/ gas/ diesel•······ 2012 focus .. --Wsd•······ 7-14-2012 .. --Miles-••···
       11697.. --Ltv-••······69 .. --ESP--······· no esp ..--Related Aws •······ no related aws .. --Hotline contacted for this concern••·· not hotline
       .. --Tsb/ssm for this concern•···· 13-4-5.. --obc to customer lvm advised on who I was and reason for my call advised that csm will try
       again tomorrow ......customer complaint s....-brought my veh in for service and dlr is having trouble getting pictures to FMC ... -Since I
       have owned the car she has had a trans/clutch issue...-Sputtering and seemed like it was going to stall out..-Because of clutch issue the
       veh rocked and then veh had paint issues...-Door handle paint is almost fading, defect in paint on front door handles. 08-22-2013
       07:47:52 pm csm Rachel x 77794 ibc message from customer advising that she works until 5 pm central time or 6 pm eastern time and
       needs some one to call her at 6 pm or after II csm made obc to customer lvm • • • • to advise her that I will see if we can locate a
       csm that is here after 6pm eastern time to followup with her 08-23-201311 :39:55 pm Assisting Csm I Rachel 77794 _obc cust@
                       I need to remind you that your case 2942623 is being recorded for training and quality purposes and at the end of this
       conversation you will be given the opportunity to take a 2 question survey on my phone call with you today_ csm confirms veh
       information _ csm asks what is going on with the veh _ cust says Ive been having problems with the transmission since I bought it and
       no one told me that I needed to use the emergency brake when parking and later they told me to put the car in neutral, put on the
       emergency brake and then turn the car off_ I took the car in and they repaired the door handles and now there are scratches and chips




Produced by Ford                                                                                                                                  VGS000602
                                                                                                                               EXHIBIT 12-9
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 10 of 32 Page ID
     ~oor handles and they were denied by ford I also have #:6383
                                                               a clutch on back order_ cust says Ive never heard from -             and
     -    has been leaving me voice mails_ also when I was putting it in park and it jerked and I hid a concrete barricade and it got
         damaged and ford turned it down because it is considered an accident, this is my first new car and my first ford _ each time it take it
         into the dlr I tell them about the weird noises I am hearing and they are telling me it is normal _ the dlrshp has been great and have
         taken very good care of me _ csm advised I will send Rachel an email of suggestions to address your concerns and I will f/u with you on
         8/28, if I cant f/u with you then Jeff my late shift team mate will call you _ cust thanks csm for calling offers survey_ email to Rachel
         with information Rachel will work the case and I will relay information to the customer 09•17•2013 06:29:06 pm• FILED CASE 2 MONTHS
         AGO ..• IN LAST 3 WEEKS LAFT MESSAGE WITH CSM'S SUPERVISOR..• SEEKING TO GET AN ANSWER ..••••• CRC ADVISED •••••··•
         ADVISED CUST WILL ESCALATE TO MANAGEMENT..• ADVISED CUST THEY'LL GET A CALL BACK HOPEFULLY TODAY IF NOT
         TOMORROW AT THE LATEST..• PER CUST CALL BETWEEN 2PM AND 3PM EST 09•24-2013 06:39:58 pm **CUST. SAYS**..·HAS BEEN
         TRYING TO REACH WHICHEVER CSM THAT IS OVER THE FORD DLR ON THIS CASE SINCE IT WAS OPENED ON 8/7..•ISSUES STILL
         NEED TO BE REPAIRED AND SHE CALLED LAST WEEK REQUESTING A CSM TO CALL CUST. AND AT THAT TIME CRC AGENT SENT A
         CSM WILL CALL CUST. WITHIN 2 BUS. DAYS ..•STILL HASN'T RECEIVED A PHONE CALL FROM CSM 1 WEEK AFTER. ...**CRC ADV** ..·••I
         HAVE RE·ESCALATED CASE TO TIER 2 SINCE CASE WAS STILL UNDER "TIER 1"···..·ADV HER THAT THE CASE WAS IMPRORPERLY
         TRANSFERRED TO GET A CSM TO CALL YOU ..•I HAVE RE·ESCALATED THE CASE TO THE APPROPRIATE DEPT. TO GET A CSM TO
         CALL YOU ..·CSM: ANNE WILL CALL YOU IN 2 BUS. DAYS BY 9/26 TO BEST ASSIST YOU ..PLS WAIT TO HEAR FROM HER..=AFTER
         PHONE CALL WAS DONE, I GOT CONFIRMATION FROM CSM•ANNE THAT SHE WILL CALL CUST. WITHIN 2 BUS. DAYS= 09·26·2013
         06:20:18 pm obc to dlr sw sa • clutch ordered for her car• wailing on parts• focus waiting on parts and seal• waiting on seal• she was
         wanting help with paint job • denied by ford • on emer enc order• tried to do everything to make her happy • she is in her own vehicle •
         doesn't drive bad enou h • ......obc to cus           . . . . . . . left message with contact info ext 77739 • will f/u 10/1 09·30·2013
         07:49:32 pm email: ■■■■■■I                             rovided by jessica via voicemail. 10·01-2013 06:04:59 pm email sent to customer• will
         flu 10/2 for customer response. due to the fact she needs to be contacted after 5 pm est• email is the best form of communication for us.
         10·02·2013 05:00:13 pm 10·02·2013 05:01:47 pm sent a response to customer's email• advising I would review her concerns and have a
         response by 10/4/201310·02·2013 05:02:07 pm Anne• ....Thank you so much for taking the time to email me. I had it on my agenda to
         phone you at lunch today and did and left you a monster of a voice mail!! I appreciate you taking the time to contact the dealership here
         to inquire about the parts to repair my vehicle. That however, has never been the issue. I understand the parts are on and have been on
         national back order. I have not had any issue with that as I understand that the dealership is working on their customers behalf to do
         what they can ..... The issue that I have is at the time of discovering the issue with the clutch, I brought the vehicle in also for some faded
         spots in the paint on the two front door handles. When I picked up the vehicle that afternoon, the faded spots were gone but there were
         scratches in the paint and chips in the paint of the door handles that were not there when the vehicle arrived. I am absolutely saddened
         that the dealership just did not take it upon themselves to rectify this issue as they always have in the past but they said they would need
         to contact Ford. That was the beginning of July. =(... .In addition, I have always complained and inquired about the transmission/clutch as
         the shifting of this vehicle and the rock of the vehicle when parked was always troublesome. Every time the dealership has had this car, I
         have complained about the rock when the car is in park and the shifting. They always told me there was "nothing wrong" and clearly, due
         to the faulty clutch, I was not too far off my for my concerns. In one month of owning my very first new vehicle, I parked the vehicle and it
         rocked so much it struck a concrete parking barricade. I immediately brought it to the shop and explained that there was something
         clearly wrong with this vehicle because it rocked toward so much!! They re•set the transmission (or so I was told they did) and they sent
         me on my merry way telling me there was nothing they could do as there was "nothing wrong with the vehicle". Clearly this is not the
         case as I am not awaiting parts on national back order........After that, I would bring the vehicle in for regular maintenance like oil
         changes, tire rotations, etc. and also had an interior detail done. With any and all services, EVERY TIME I requested the vehicle be
         checked because of a horrible rock after the car was placed in park and the shifting being "off".. .lt was the best way I could describe it.
         Each time, I was sent away with the vehicle !eh same and no solution. It was not until March of this year (I purchased the vehicle in July
         of last year) that a Ford technician I know in FLORIDA, not the person who sold me the vehicle and not my "home" service department,
         explained to me to put the vehicle in NEUTRAL, apply the PARKING BREAK and THEN put the vehicle in park to avoid the dramatic rock
         of the vehicle. Since then, I have been doing this and that truly does subside the rock the car has after being placed in park however this
         was never anything ever expressed to me prior to this and this is obviously after damage has occurred to my first newly owned vehicle .
         ....The dealership explained to me that there was issues with this vehicle type transmission and such because it is "new technology" but
         unless Ford would "approve" it, there was nothing they could do. Now I know they are working on the parts and that is all they feel they
         can do and I feel this dealership and service department want to do everything to provide excellent customer service to their customers
         however their hands are tied it seems and now it seems all I have been getting is the run around for months.......Please understand, I
         work in customer service so I am one of the more patient people out there. However, I am disheartened when given expectations that are
         never followed through on. It took THREE visits to the dealership to take pictures of the vehicle because they kept being told the pictures
         were not quality enough. After a month, I hearing nothing, I called the dealership several times to never have my calls returned. After
         three messages over the course of a week, I explained to the person taking messages that I was upset and she offered to have the
         service manager call me. When that did not occur by 5pm that day, I left work early to dart over to the dealership to figure out why I had
         not heard from anyone still. Willie, the service manager was there, met with me, and looked SHOCKED when I told him I had called. With
         this, he looked up my information and saw where Ford had denied what was submitted because the pictures were not clear. He took
         pictures again, called me the next day and told me that Ford again denied the request. I inquired as to why and he said there was not a
         reason given. With this, I began calling Ford and was assigned to Tiffany. After 2 weeks, Tiffany NEVER called me back...not ONE attempt
         was made! I called again and was referred to another "supervisor" and promised a call within two days. Rachel, did call, but because of
         my schedule, requested a colleague call me and she do the "work". A Judy called and spoke to me, told me she would be reporting back




  Produced bv Ford                                                                                                                                  VGS000603
                                                                                                                           EXHIBIT 12-10
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 11 of 32 Page ID
     to lllllland I would be called back with a week. That was August     #:6384
                                                                              28th that promise was left unfulfilled and here we are now, almost a
     month later and still no resolve but escalating up or laterally..... I am not sure what exactly Ford can or will do for me as a customer but I
          sure know what I would provide one of my customers who had experienced such inconvenience and flat out falling through the cracks as
          I have. I am not asking for a new vehicle. I am not asking my vehicle be paid for. I am asking that my vehicle be repaired fully from the
          issues that have been caused from a faulty clutch/transmissions and from dealership error..... Anne, please know this was my first NEW
          vehicle. I selected Ford for a reason. I am proud to be part of the Ford family but I am starting to feel very much like the black sheep or
          ugly step sister with how I have been treated. If this was any other product...it would have already been returned for full refund at this
          point but this is my car...my baby...and I am sickened it has come to this simply to correct simple issues. I proudly wear my friend's
          dealership shirt that on the back states "FORD--BUILT WITHOUT YOUR TAX DOLLARS". I was PROUD to wear that shirt and drive that tax
          dollar free vehicle but now I am questioning my decision ........ Again, let me stress that I adore this service department at Cavanaugh Ford
          in Jonesboro! They always have taken care of me and I feel they always will! In fact, I feel they feel like they are bound and unable to
          provide service because of Ford corporate. I feel if given the okay, they would provide the services necessary and requested ..... Please let
          me know what else needs to be done to get these issues rectified as soon as they can be. 10-03-2013 09:01 :42 pm obc to dlr • willie •
          advised that ogc form needs to be filled out and submitted for customer's concerns • emailed sm the step to take to get this form and
          submit properly.....customer was communicated with to advise that case has been forwarded to OGC.
          [end CAS-2942623.V4S2S9]




  Produced bv Ford                                                                                                                                 VGS000604
                                                                                                                        EXHIBIT 12-11
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 12 of 32 Page ID
     CASE NUMBER: CAS-2949417-Y3W0L4
     OPEN: 08-08-2013    CLOSED: 08-16-2013
                                                          #:6385
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Email       COMMUNICATIO: Email           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria I
        DEALER NAME: Parks Ford of Wesley Chapel
        PA CODE: 04994    DLR SALES CD: 24486         REGION: 53            ZONE: A05

        VIN: 3FADP4BJXDM143878     MODEL YEAR: 2013             MODEL: FIESTA        MILEAGE: 4240
        BODY STYLE: P4B • SE 4-DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: TAMPA I FL I 33647
        HOME PHONE:

        SYMPTOMS: Driving Performance I Engine Surge I Acceleration I OTHER

        ANALYSTNAME: Autumn Lewis             OPENANALYSTI: crmapppool DI

        ACTIONS: 08-08-2013 10:57:07 pm Technical Inquiry 08-09-2013 08:03:26 pm Ford Motor Company CRM:02851000000685 08-09-2013
        08:08:18 pm Transfer/ Escalate 08-12-2013 06:57:19 pm Schedule Follow-Up 08-16-2013 04:44:08 pm Close Case 08-16-2013 04:44:36 pm
        Case Resolution

        COMMENTS: 08-09-2013 07:54:09 pm CAS-2949417-Y3W0L4.. -HAD SCARY INCIDENT WITH VEH ..-WHEN PULLED INTO PARKING SPACE,
        PUT VEH IN REVERSE (FOOT STILL ON BRAKE), VEH JUMPED FORWARD OVER THE BUMPER STOP TWICE .. -CUST US NOW SCARED
        TO DRIVE VEH .. -WILL TAKE TO DLR TO CHECK AGAIN .. -FELT THAT THE TRANS 15 AN ACCIDENT WAITING TO HAPPEN .. -VEH ROLLS
        BACK ON SLIGHTEST INCLINE AND NEEDS FOOR ON THE BREAK AND ONE OF THE GAS AT A STOPLIGHT .. -FELT FMC NEEDS TO
        RECALL THE VEH ..-DLR SAID IT WAS NORMAL TO HEAR ALL THE NOISE ON A BRAND NEW VEH .. -WILL BE TAKING VEH TO A NEW
        DLR SINCE CUST MOVED TO A NEW PLAVE .. -REQUEST TO FIZ VEH OR BUYBACK.. -WILL ALSO REPORT TRANS SURGE TO
        NHTSA.... PARKS FORD OF WESLEY CHAPEL..28739 STATE ROAD 54..WESLEY CHAPEL, FL 33543 ..(813) 907-7800
                ===========..
        .. 04994..             PHRASEOLOGY: ..I WILL ESCALATE YOUR CASE/REQUEST TO OUR FORD REGIONAL CUSTOMER SERVICE
        MANAGER WHO WORKS DAILY WITH YOUR DEALERSHIPS MANAGEMENT TEAM (HIS/HER NAME 15..). THE FORD REGIONAL
        CUSTOMER SERVICE MANAGER HAS ACCESS TO ALL FORD RESOURCES AND WILL USE THESE RESOURCES TO ASSIST YOU AND
        YOUR DEALERSHIP REGARDING YOUR SITUATION. THE FORD REGIONAL CUSTOMER SERVICE MANAGER WILL RECEIVE THE
        INFORMATION YOU HAVE JUST PROVIDED ME AND WILL DO A THOROUGH REVIEW ON YOUR BEHALF. YOU CAN EXPECT A PHONE
        CALL FROM YOUR CUSTOMER SERVICE MANAGER WITHIN 2 BUSINESS DAYS. THE CASE NUMBER THAT I HAVE ESTABLISHED FOR
        YOU TODAY 15 CAS-XXXXXXX..      ===========.. CRC ADVISED: ..-SENT CUST EMAIL ADVISING PHRASEOLOGY ABOVE AND FEEDBACK
        NEGATIVE VEHICLE SRT (OPTION #2) SRT 08-09-2013 08:09:56 pm **ADDITIONAL NOTES FOR CASE# CAS-2949417-Y3W0L4..**SEE
        RELATED CASE# CAS-2954632-R6F2C2 08-12-2013 06:56:01 pm Csm Autumn x777632013 ford fiesta no related claims in AWS-LTV
        54-Tech hotline not contacted Original owner -OBC to dealer and spoke to 5/A Brent and he advised that the vehicle was at the
        dealership Friday of last week0S-09-2013 and she put the vehicle in reverse and the vehicle jumped forward and the dealer test drove the
        vehicle and ran for codes and dealer could not duplicate the customer concern . Dealer test drove vehicle for almost 2 hours and could
        not duplicate concern. According to esource book incline degrees for hill assist is 5 degrees . OBC to customer@                       nd no
        answer and csm advised that will follow up on 08-16-2013 08-16-2013 04:42:18 pm csm Autumn x77763csm returning call to customer@
                      and was able to reach . Customer advised that if she puts the vehicle in reverse it doesnt go into reverse and it lunges
        forward. Dealer could not duplicate the concern. CSM explained the hill assist is a characteristic of the vehicle .. When the customer pulls
        into a parking space and backs up right away. Customer has had the vehicle into several dealerships. Customer advised that she will file
        a complaint with the NHTSA and file with the state of FL . customer disconnected phone call . ems closing case.
        [end CAS-2949417-Y3W0L4]




 Produced bv Ford                                                                                                                               VGS000630
                                                                                                                           EXHIBIT 12-12
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 13 of 32 Page ID
     CASE NUMBER: CAS·2959960•C5R9G3
     OPEN: 08·11·2013    CLOSED: 08·20·2013
                                                          #:6386
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Email       COMMUNICATIO: Email           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria I
        DEALER NAME: O'Meara Ford Center Inc
        PA CODE: 03294   DLR SALES CD: 56003          REGION: W4              ZONE: A01

        VIN: 1FAHP3F28CL313430    MODEL YEAR: 2012              MODEL: FOCUS         MILEAGE: 29003
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: NORTHGLENN I CO 180233
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I OTHER

        ANALYSTNAME: Brent Bradford             OPENANALYSTI: crmapppool DI

        ACTIONS: 08·11·2013 03:07:07 pm Vehicle Service Issues 08·12·201312:23:24 am Ford Motor Company CRM:01358000000615 08·12·2013
        12:23:37 am Transfer I Escalate 08·13·2013 09:04:06 pm Check on status of repairs, contact customer 08·16·2013 08:17:32 pm confirm
        delivery of veh 08·20·2013 09:37:56 pm Confirm delivery of vehicle 08·20·2013 10:17:49 pm close case 08·20·2013 10:17:49 pm Case
        Resolution 12·16·2013 07:59:19 pm CALL From• T13475#1

        COMMENTS: 08·12·201312:14:01 am CAS·2959960·C5R9G3....• TRANS ISSUE..• HAVE HAD VEH LOOKED AT 3 TIMES AND AGAIN LAST
        NIGHT..• TRANS ENGAGED THEN DISENGAGED AND ABOUT TO CAUSE AN ACCIDENT..• VEH ONLY HAS 29000 MILES..• ON VACATION
        THE LOW TIRE AIR PRESSURE WENT ON AND THE VALVE STEM WERE NOT ACCESSIBLE ..• SELLING DLR LOOKED THE VEH TWICE
        THIS JUNE THE MOST RECENT DUE TO TRANS LIGHT WENT ON ..• DLR DIAGNOSED AS A COMPUTER UPDATE ON THE TRANS ..• 2
        DAYS AFTER THE TRANS LIGHT WENT ON AGAIN ..• WENT TO OMEARA FORD TRANS ISNT FIXED..• CUST SEEKING EXPLANATION TO
        WHAT 15 GOING ON WITH THE VEH ..• WOUOLD LIKE A REPLACEMENT VEH THAT 15 FUNCTIONAL AND TRUSTWORTHY.....CUST
        DELEGATE. . . . . . . . . . . . .O'Meara Ford Center lnc .. 400 W.104th Ave ... Northglenn, CO 80234 .. (800) 644•6072
        ..······•.. Note to CSR: Use classification if customer is requesting assistance with repair only for Multiple Repairs, 10 days out of service,
        Unable to duplicate concern, Customer perceives two or more repair attempts. No LTV required ..... I will escalate your case/request to our
        Ford Regional Customer Service Manager who works daily with your dealerships management team (his/her name is.. ). The Ford
        Regional Customer Service Manager has access to all Ford resources and will use these resources to assist you and your dealership
        regarding your situation. The Ford Regional Customer Service Manager will receive the information you have just provided me and will
        do a thorough review on your behalf. You can expect a phone call from your Customer Service Manager within 2 business days. The
        case number that I have established for you today is CAS·XXXXXXX...... SENT EMAIL TO CUST ADVISING ABOVE ..• TRANSFERRING
        CASE TO CCT 08·13·2013 08:36:19 pm OBC to dlrshp • spoke withs/a Mark• .... The veh is not currently with the dlrshp. They found some
        shift rail issues inside the transmission, they performed the repairs, drove around, verified that it was normal ..... If there are further
        concerns, they will need to bring the vehicle back in. 08·13·2013 08:51 :32 pm OBC to customer• .... About a month an a half ago the
        transmission light came on, and the transmission disengaged and reingaged while driving over 50 mph .....This last Saturday, coming
        home, the transmission disengaged again and did not reengage .....Customer states that he has an ESP, but is surprised to find that it
        was not a Ford ESP.....CSM offered to apply a PremiumCare • customer was happy about that. ....Customer stated that he will bring his
        vehicle back to O'Meara tomorrow. 08•14•2013 03:51:11 pm ESP submitted to RAV 08·16·2013 08:11:23 pm OBC to dlrshp • the TCM is
        being replaced today, driving it tomorrow, cust should take delivery on Monday. s/a states customer was contacted. 08·20·2013 08:10:20
        pm OBC to dlrshp • 1/m withs/a Mark •....Spoke with s/m Tom• Offen has been notified that the vehicle is done, but have not picked it up.
        [end CAS·2959960·C5R9G3]




 Produced by Ford                                                                                                                                  VGS000666
                                                                                                                         EXHIBIT 12-13
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 14 of 32 Page ID
     CASE NUMBER: CAS-2977244-C2F8C6
     OPEN: 08-14-2013    CLOSED: 08-16-2013
                                                          #:6387
                                            STATUS: Resolved
                                                  BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
        DEALER NAME: Ray Haskell Ford Lincoln
        PA CODE: 07251    DLR SALES CD: 11607        REGION: A1            ZONE: A10

        VIN: 1FAHP3F24CL306961    MODEL YEAR: 2012             MODEL: FOCUS         MILEAGE: 13000
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: WEST HARTFORD I CT I 06119
        HOME PHONE:

        SYMPTOMS: Stop/Steer/Ride I Stopping I Performance/Effectiveness I OTHER

        ANALYSTNAME: Jacqueline Mullen            OPENANALYSTI: Amanda Schluessell

        ACTIONS: 08-14-2013 12:59:11 pm Transfer/ Escalate 08-15-2013 06:05:21 pm call customer 08-16-2013 01 :04:16 pm Close Case
        08-16-2013 01:04:43 pm Case Resolution

        COMMENTS: 08-14-201312:56:05 pm CUSTOMER INFO: .... NAME •                                 ..PHONE·               BEST TIME:·
        MORNINGS.. ZIPCODE • 04957...........................VEHICLE INFO: .... MLG -13000 .. LOCATION • AT DLR..VIN •
        1FAHP3F24CL306961..YR/MOD • 2012 FOCUS..***•••••••••**•**••••••..DEALER INFO.•..• Ray Haskell Ford Lincoln .• 801 Kennedy Memorial
        Drive..Oakland, ME 04963 ..(207) 873-7193 .... DEALER SAYS: .. -...**••••••••••............CUSTOMER SAYS: ..... VEH ROLLS BACK ON HILLS .. -
        FIRST NEW CAR .. - BEEN A NIGHTMARE SINCE PURCHASE.. - ACCIDENT PRONE..• DISABLED AND CAN NOT DEAL WITH VEH ..• WANTS
        MONEY BACK.. - CONTACTED ATTORNEY GEN .. - DLR REPLACING CLUTCH .. - DLR DROPPED SOMETHING THRU WINDSHIELD .. - ITS A
        LEMON ..• TAKEN TO DLR SEVERAL TIMES ....SYMPTOMS: ..• ROLLS BACK .... LENGTH:· SINCE PURCHASE ..DIAGNOSIS: •
        TRANSMISSION CABLE ..*•••••••-•*********•*.. CUST SEEKING: ....• BUYBACK..*******••••************..CSR ADVISED: ....- I will escalate your
        case/request to our Ford Regional Customer Service Manager who works daily with your dealerships management team (his/her name is
        Jacqueline Mullen). The Ford Regional Customer Service Manager has access to all Ford resources and will use these resources to
        assist you and your dealership regarding your situation. The Ford Regional Customer Service Manager will receive the information you
        have just provided me and will do a thorough review on your behalf. You can expect a phone call from your Customer Service Manager
        within 2 business days. The case number that I have established for you today is CAS-2977244-C2F8C6 08-15-2013 05:51 :23 pm CSM
        JACKIE x77709 REVIEWED CASE .. 2012 Ford Focus .. -WSD 12/31/11..-VEHICLE MILEAGE: 13,000.. - GAS .. - LTV n/s .. -AWS not
        related ..• ESP 24/25k Premium Maint (M&W) ..• HOTLINE CONTACTS not related ..• SSMS 32331/32321 ......CSM Jackie spoke to SM Brett
        Vehicle has been in 3 time sl/ May 10th state inspection / July 9th @ 11,900 oil change / July 30th clutch & seal replacement I returned for
        repair last Monday/ Dlrship damaged the windshield and replaced it// obc to Cecile at - 207-612-0007 / left msg with case no and contact
        info/ avised csm will call tomorrow 08-16-201312:52:26 pm CSM JACKIE x77709 REVIEWED CASE.. 2012 Ford Focus..• WSD
        12/31/11 .. -VEHICLE MILEAGE: 13,000.. -GAS .. - LTV n/s..-AWS not related .. - ESP 24/25k Premium Main! (M&W) .. - HOTLINE CONTACTS
         not related ..• SSMS 32331/32321 .... Vehicle has been in 3 time sl/ May 10th state inspection/ July 9th@ 11,900 oil change/ July 30th
        clutch & seal replacement I returned for repair Monday/ Dlrship damaged the windshield and replaced it 08-16-2013 12:59:52 pm OBC TO
                          1' (:SM ADVISED THAT FMC Will NOT BB HER AS IT 15 OPERATING AS DESIGNED/ CUSTOMER DOES NOT FEEL THIS
        15 NORMAL FOR A NEW VEHICLE/ CUSTOMER WILL CONTACT HER ATTORNEY GENERAL / CUSOTMER DOES NOT HAVE ANY
        CONFIDENCE IN THIS VEHICLE/ CSM APOLOGIZED TO THE CUSTOMER FOR HER INCONVENIENCE AND ADVISED HTAT SHE DOES
        NOT HAVE ANY ASSISTANCE FOR HER / CUSTOMER WILL SEE WHAT THE ATTORNEY GENERAL WILL SAY
        [end CAS-2977244-C2F8C6]




 Produced bv Ford                                                                                                                               VGS000725
                                                                                                                         EXHIBIT 12-14
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 15 of 32 Page ID
     CASE NUMBER: CAS-2983177-D8M7W0
     OPEN: 08-15-2013    CLOSED: 08-23-2013
                                                          #:6388
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Email        COMMUNICATIO: Email          INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria I
        DEALER NAME: Perry Ford of National City
        PA CODE: 09149    DLR SALES CD: 71082         REGION: W1              ZONE: A02

        VIN: 1FAHP3F20CL392172    MODEL YEAR: 2012             MODEL: FOCUS         MILEAGE: 17300
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: SAN DIEGO I I 92105
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Fluids I Transmission I OTHER

        ANALYSTNAME: ford prdload1            OPENANALYSTI: crmapppool DI

        ACTIONS: 08-15-2013 02:53:28 am Vehicle Sales Issues 08-15-2013 05:00:04 pm Ford Motor Company CRM:07237000000794 08-15-2013
        05:07:27 pm Transfer/ Escalate 08-16-2013 08:31 :53 pm call customer 08-21-2013 07:59:07 pm call customer 08-21-2013 08:00:04 pm call
        customer 08-23-2013 09:39:26 pm Close Case 08-23-2013 09:40:12 pm Case Resolution

        COMMENTS: 08-15-2013 05:03:18 pm CAS-2983177-D8M7W0 .. 1FAHP3F20CL392172....CUST SAYS: .. *FORD FOCUS 2012 .. *BOUGHT THE
        CAR MORE THAN 5 TIMES ALREADY ..*TRANSMISSION ISSUE..*HAVE BEEN ABOUT TO HAVE A CAR ACCIDENT SEVERAL TIMES ..*NOT
        REPARABLE ..*PLS GET MY CAR FIX....CRC ADV: .. I will escalate your case/request to our Ford Regional Customer Service Manager who
        works daily with your dealerships management team. The Ford Regional Customer Service Manager has access to all Ford resources
        and will use these resources to assist you and your dealership regarding your situation. The Ford Regional Customer Service Manager
        will receive the information you have just provided me and will do a thorough review on your behalf. You can expect a phone call from
        your Customer Service Manager within 2 business days. 08-15-2013 10:42:12 pm one AWS claim in spet 2012 for transmission
        concern ..hotlien cntact in sept 2012 .... WARRANTY START DATE: 27-MAY-2012 .. NO ESP on veh .. LTV of 64 08-16-2013 08:29:41 pm •
        -
                                              ..
                   ....OBC to customer ....VM was in spanish ===== left a vm .... provided role and reason for call .. case number and contact number
        08-21-2013 07:57:56 pm ■■l■ OBC to customer ....VM was in spanish ===== left a vm .... provided role and reason for call .. case
        number and contact number 08-23-2013 09:37:59 pm 3rd and final attemtp to reach customer....unable to connect with customer====
        csm lesley will reopen case if customer makes to choice to contact....left a vm for the customer.. advised of call back number for csm
        lesley.. advised if he requires a diag on his veh that his local dealer is in the best position to assist him efficiently and make any
        necesaary repairs
        [end CAS-2983177-D8M7W0]




 Produced bv Ford                                                                                                                                VGS000750
                                                                                                                       EXHIBIT 12-15
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 16 of 32 Page ID
     CASE NUMBER: CAS-3022683-H2D2H8
     OPEN: 08-21-2013    CLOSED: 08-21-2013
                                                          #:6389
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 2 CCT       COMMUNICATIO: Web Portal           INQ CODE: n/a
        CASECLASSLV1234: Dealer• Vehicle Concern I Legal I Request For Consumer Affairs Review I
        DEALER NAME: Rob Sight Ford
        PA CODE: 12805   DLR SALES CD: 53006          REGION: C4           ZONE: A01

        VIN: 1FAHP3M20CL386083    MODEL YEAR: 2012             MODEL: FOCUS        MILEAGE: 16000
        BODY STYLE: P3M • SEL 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: TONGANOXIE I KS I 66086
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I No Movement I OTHER

        ANALYSTNAME: James Hayward             OPENANALYSTI: CRM Admin Team

        ACTIONS: 04-15-2014 02:36:05 pm CALL From·       04-15-2014 03:18:01 pm CALL From·                            04-15-2014 03:20:05 pm
        CALL To• ■■■1·08-21-2013 04:29:33 pm Close Case 08-21-2013 04:29:44 pm Case Resolution

        COMMENTS: 08-21-2013 02:26:47 pm "By BRUCE               GINTHER                 " • Customer has had several visits at this dealer for a
        trans concern. Vehicle revs and does not move when pulling into traffic and rolls back on a hill. Last customer complaint was that she
        was making a left turn at stop light and when going to accelerate in front of an oncoming car the vehicle would not move for a second or
        two. Customer is afraid of an accident...We have recently done the latest update on July 29 2013. Replaced clutch and reprogramed as
        per hotline. The problem was verified on road test with customer prior to the last repair. What can we do?..Customer does not want
        vehicle! Customer feels vehicle is dangerous for her driving habits in city driving environment. 08-21-2013 04:27:44 pm - OBC TO DLR -
        SPOKE TO BRUCE S/M • ADVISED DLR OF WHERE TO DOCUMENT OGC CASE IN FMC DEALER • CASE CLOSED
        [end CAS-3022683-H2D2H8]




 Produced by Ford                                                                                                                              VGS000881
                                                                                                                        EXHIBIT 12-16
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 17 of 32 Page ID
     CASE NUMBER: CAS-3030570-H8R7T2
     OPEN: 08-22-2013    CLOSED: 08-22-2013
                                                          #:6390
                                            STATUS: Resolved
                                                  BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
        DEALER NAME: Loveland Ford Lincoln, Inc.
        PA CODE: 03168    DLR SALES CD: 56453           REGION: W4           ZONE: A10

        VIN: 1FAHP3M24CL211044    MODEL YEAR: 2012             MODEL: FOCUS         MILEAGE: 40000
        BODY STYLE: P3M • SEL 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: HUDSON I CO I 80642
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Intermittent

        ANALYSTNAME: Lauren Layton            OPENANALYSTI: Lauren Layton

        ACTIONS: 08-22-2013 03:35:41 pm Close Case 08-22-2013 03:35:51 pm Case Resolution 09-18-201310:31:47 pm CALL From•

        COMMENTS: 08-22-2013 03:31:32 pm VIN: 1FAHP3M24CL211044.. YR/MODEL: 2012 FOCUS.. MILES: 40000 ....WARRANTY START DATE:
        19-AUGUST-2011 .. LTV: N/5 CPO .. RECALLS: N.. ESP: 0968 • USA 2012 84/100,000 CPO POWERTRAINCARE WTY W/ROADSIDE, 0968 •
        USA 201312/121000   CPO      USED PREMIUMCARE WARRANTY ..CSP: N.. PART NUMBER: N....CALLER: - - - · · · B E S T
        CONTACT#: • • • • CELL.BEST TIME: ANYTIME ....**CUST SAYS**..WHERE 15 THE VEH LOCATED?: AT DLRSHP.. -BEEN IN
        DLRSHP MULTIPLE REPAIRS ..-NEW TRANSMISSION, HEATER WAS BROKEN, WINDSHIELD WIPERS ASSY NEEDED TO BE
        REPLACED ..-ENGINE CUTS OUT, HESITATES WHEN ACCELERATION ..-DLRSHP ORDERED PARTS.. -STILL WAITING FOR PARTS, NOT IN
        A LOANER VEH .. -LOOKING FOR FIN ASSIST WITH TIRE POPPED BECAUSE OF VEH STALLED AND MADE CUST HIT THE SIDE OF THE
        CURB .. -HESITATES THEN SENDS VEH FLYING WHICH MADE HER HIT THE CURB ..•TIRE 15 $200.... 1. Were any injuries
        sustained?.. -NO ....2. What are you seeking from Ford Motor Company? ....-WANTS VEH REPAIRED AND TIRE PAID FOR. ... 3. What was the
        date of the accident? .. -8/15/13 AT NIGHT....4. What product defect is alleged to have caused the accident? VEH STUMBLED, HESITATED
        AND THEN SENT THE VEH FLYING WHICH CAUSE THE TIRE TO RUN INTO THE CURB AND POP....5. What is the City and State where the
        accident occurred? 2110 0 ST, GREELEY, CO .... 6. Was a police report filed? NO....7. If a police report was filed, what were the findings?
        N....8. What is the police report number and in what city/county was the report filed? N....9. Has customer filed a claim with their
        Insurance Company (Y/N)? N....10. If a claim has been filed with the insurance company, what is the status of the claim? N.... 11. ls the
        vehicle repairable? YES .... 12. What is the name and address of customer's attorney (if named)? N/A.... 13. At what mailina address would
              .k our Office of General Counsel to end ur                esponse to? (agent must document full address here)....
        ili      ··--                        .•••••                ....**CRC ADVISED**..•I will forward your information to Ford's Office of the
        General Counsel. You should receive a written response within 15 Days business days to your concern .....**DLRSHP
        INFORMATION**.. -Loveland Ford Lincoln, lnc...999 East Eisenhower Blvd .. Loveland, CO 80537 ..(970) 667-2220 ..-5/A JAMES           ....OBC
        TO DLR: 5/A JAMES: HAD VEH IN SEVERAL TIMES TO REPROGRAM PROCEDURE..-PARTS ARE ON NATIONAL BACKORDER 50 CUST
        TOOK VEH .. -8/15/13 WHEN SHE BROUGHT IT IN AND TOOK IT BACK BECAUSE PARTS ARE ON NATIONAL BACKORDER.. -NONE OF THE
        LOCAL RENTAL AGENCIES HAD A RENTAL VEH YESTERDAY .. P&A: 03168 .. CSM: Tara Dew
        [end CAS-3030570-H8R7T2]




 Produced by Ford                                                                                                                              VGS0009!3
                                                                                                                          EXHIBIT 12-17
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 18 of 32 Page ID
     CASE NUMBER: CAS-3057758-Q8F6J5
     OPEN: 08-26-2013    CLOSED: 09-18-2013
                                                          #:6391
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
        DEALER NAME: J.C. Lewis Ford, LLC
        PA CODE: 04927     DLR SALES CD: 21209       REGION: 51            ZONE: A03

        VIN: 1FADP3F26DL198584    MODEL YEAR: 2013              MODEL: FOCUS         MILEAGE: 12896
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: EDEN I GA I 31307
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

        ANALYSTNAME: Autumn Lewis              OPENANALYSTI: Maureen Donnelly

        ACTIONS: 08-26-2013 08:46:41 pm Transfer/ Escalate 08-28-2013 08:24:02 pm customer F/U 8/30 08-30-2013 08:28:30 pm Schedule
        Follow-Up 09-05-2013 06:39:13 pm Schedule Follow-Up 09-11-2013 04:04:50 pm Schedule Follow-Up 09-18-2013 07:22:34 pm Case
        Resolution 09-18-2013 07:22:58 pm Close Case

        COMMENTS: 08-26-2013 08:46:30 pm CUST WANTS TO MAKE COMPLAINT ON VEH· STATES MANY PAST CONCERNS PAST 2012
        FOCUS..CUST GOT RID OF 2012 FOR THIS 2013· ..CUST STATES THERE 15 SAME ISSUE WITH TRANS ON THIS VEH .. THE RPMS REV UP
        BUT VEH WONT MOVE FOR A WHILE .. THE ENGINE LIGHT CAME ON• TOOK TO DLR· THEY SAID THEY DID A SOFTWARE UPDATE
        .. CUST STATES VEH 15 STILL HESITATING-.. CUST STATES SHE WANTS SOMEONE TO KNOW THERE 15 SOMETHING WRONG WITH ALL
        THESE TRANSMISSIONS.. CUST STATES SHE FEELS SHE 15 GOING TO BE IN AN ACCIDENT WITH THIS VEH ..CUST DOESNT WANT THIS
        VEH ANYMORE·· ..........0. C. Welch Ford Lincoln, lnc...4920 Independence Blvd .. Hardeeville, SC 29927..(843) 288-0100 ..... .1 will escalate
        your case/request to our Ford Regional Customer Service Manager who works daily with your dealerships management team (his/her
        name isAUTUMN ..). The Ford Regional Customer Service Manager has access to all Ford resources and will use these resources to
        assist you and your dealership regarding your situation. The Ford Regional Customer Service Manager will receive the information you
        have just provided me and will do a thorough review on your behalf. You can expect a phone call from your Customer Service Manager
        within 2 business days. The case number that I have established for you today is CAS-3057758-Q8F6J5.··BEST # 15
            I         .... Ford's commitment is to honor the new vehicle limited warranty this does not guarantee that Ford will buyback your
        vehicle. 08-28-2013 08:13:40 pm CSM Breanne x 77736 assisting CSM Autumn• researching and reviewing case original owner• VIN
        1FADP3F26DL198584-2013 Focus mileage 12,000 • WSD 12/17/2012 • OASIS one repair for interior moulding• no ESP• no NHL reports
        08-28-2013 08:16:31 pm CSM Breanne x 77736 OBC to O.C. Welch Ford@ (843) 288-0100- Sa Micky• CSM reviewed case status• cust
        came in for check engine light 8/22 • PCM recalibration· no mention of hesitation or transmission concern in RO 08-28-2013 08:20:33 pm
        CSM Breanne x 77736 OBC to I              ■  I I Iii® ■             · CSM advised of case# CAS-3057758 & veh 2013 Focus NA-VM -LM
        CSM review . d s .       t tu • CSM left message with contact# and set F/U 8/30 08-30-2013 08:26:45 pm Csm Autumn x77763OBC to
        customers                       ND no answer and csm will follow up non 09-05-2013 09-05-2013 06:38:17 pm Csm Autumn x77763OBC to
        customer@                     and no answer and csm advised that will follow up on 09-11-2013 09-09-2013 03:28:28 pm Csm Autumn
        x77763OBC to dealer and spoke to 5/M Rick and he advised that customer was in on 08-22-2013 for check engine light Dealer found .
        code P2832 and performed TSB 13-4-6- reprogram Pcm and TCM 09-11-2013 04:01 :16 pm csm Autumn x77763 OBC to customers@ ■
        -         and was able to reach• Customer advised that she had the same issue with her 2012 as well• Customer took it back so many
        times and the dealer traded her out of it . Customer advised that sometimes the vehicle wont go. Customer was almost hit Customer
        advised that the concern is intermittent• Customer wanted the dealer to get into a smaller used car. Customer is in less of a car and she
        is upset about that payments are also higher • Customer had to pull over on the side of the road. The check engine light came on and
        when Customer advised that every time you mash the gas the vehicle hesitates • Customer has not gone on a test drive with the vehicle.
        Customer would like ford to take the car back and would like his down payment back csm explained that we would not be replacing or
        repurchasing the vehicle at this time. csm explained that if the dealership has advised that the vehicle is operating as designed . csm
        explained that we would need to get the vehicle back into a ford dealership . Customer advised that they will not do anything and csm
        advised that csm advised that if the vehicle is not at the dealership csm cannot recommend an repairs . Customer advised that she
        would be willing to take the vehicle into JC lewis on Friday possible. OBc to JC lewis Ford and Spoke to 5/M Calvin and he advised that
        next Tuesday would be the earliest @8:00 am . Customer advised that she would take that appointment and she could come in 9:00 am
         csm advised that will follow up on 09-18-2013@                  csm emailed JClewis 09-18-2013 07:20:51 pm Csm Autumn x77763OBC to
        dealer and spoke to 5/M Calvin and he advised that the concern was operating as designed • OBC to customer @11■1 and was
        able to reach . csm advised that the vehicle is operating as designed and that ford should start using a new transmission and dealer told
        her they were changing it. csm explained that fmc would not be buying the vehicle back at this time. csm closing case. 09-18-2013
        07:21:47 pm




 Produced by Ford                                                                                                                                 VGSOOJOIO
                                                                                                                              EXHIBIT 12-18
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 19 of 32 Page ID
     CASE NUMBER: CAS-3083765-M0C4R1
     OPEN: 08-29-2013    CLOSED: 08-29-2013
                                                          #:6392
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
        DEALER NAME: Theodore Robins Ford
        PA CODE: 05508   DLR SALES CD: 71095            REGION: W1           ZONE: A03

        VIN: 3FADP4BJ1CM146182     MODEL YEAR: 2012                MODEL: FIESTA         MILEAGE: 13
        BODY STYLE: P4B • SE 4-DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: TUSTIN I CA I 92780
        HOME PHONE:

        SYMPTOMS: Driving Performance I Engine Surge I Cruise/ Steady Speed I Intermittent

        ANALYSTNAME: Fernando Marrero               OPENANALYSTI: Fernando Marrero

        ACTIONS: 03-03-201410:15:17 pm CALL From• T13481#1 08-29-2013 07:14:26 pm Case Resolution 08-29-2013 07:14:38 pm Close Case

        ■ENTS: 08-29-2013 07:13:35 pm *SPANISH CALL*..*ACCIDENT*.•.. 1. Were any injuries sustained?..YES:..                                      ...
               , SPOUSE....2. What are you seeking from Ford Motor Company? ..WANTS FUNDS PAID BY INSURANCE COMPANY PAID TO
        INSURSANCE COMPANY: $5,000 DOLLARS ....3. What was the date of the accident?.. JULY 8/2013 .... 4. What product defect is alleged to
        have caused the accident?..VEH SURGED AND VEHICLE FAILED TO BRAKE, IMPACTING A WALL. ....5. What is the City and State where
        the accident occurred? .. ORANGE, CA....6. Was a police report filed? .. NO....7. If a police report was filed, what were the findings? ..N/A....8.
        What is the police report number and in what city/county was the report filed? .. N/A....9. Has customer filed a claim with their Insurance
        Company (Y/N)? ..YES .. 10. If a claim has been filed with the insurance company, what is the status of the claim? .. INSURANCE CLAIM
        PAID=S,000 DOLLARS .... 11. ls the vehicle repairable? ..VEHICLE HAS BEEN REPAIRED .... 12. What is the name and address of customer's
        attorney (if named)? .. N/A.... 13. At what mail in address would ou like our Office of General Counsel to send your written response to?
        (agent must document full address here)..• · · · · · · - 9 • 0 5 - 2 0 1 3 06:12:32 pm *UPDATING CASE AS PER TL
        AMBER*.. *SPANISH CALL* .. *OBC TO CUSTOMER*..*CRC*.. ADVISED CUST TO CONTACT INSURANCE COMPANY AND ADVISED
        INSURANCE CO TO SUBROGATE FMC IF THEY DEEM THAT FORD 15 AT FAULT...-ADVISED OGC INFO FOR SUBROGATION ....*CUST
        STATES*.. CUST RESTATING HER CONCERNS AND STATES SHE WANTED FMC TO REVIEW THE CASE.. -CUST WILL DESIST FROM HER
        CASE WITH FORD AND WILL CONTACT INSURANCE CO
        [end CAS-3083765-M0C4R1]




 Produced by Ford                                                                                                                                      VGS001092
                                                                                                                           EXHIBIT 12-19
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 20 of 32 Page ID
     CASE NUMBER: CAS-3087552-C4K4J7
     OPEN: 08-30-2013    CLOSED: 09-25-2013
                                                          #:6393
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Social Media           COMMUNICATIO: Phone        INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I FIN Assist Request I CLP/ Lincoln Loyalty Criteria I Has been to Dealer
        DEALER NAME: Bill Jarrett Ford, Inc.
        PA CODE: 04993     DLR SALES CD: 24406         REGION: 53          ZONE: A02

        VIN: 1FAHP3M27CL408242    MODEL YEAR: 2012               MODEL: FOCUS         MILEAGE: 339
        BODY STYLE: P3M • SEL 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: SEBRING I FL j 33872
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Fluids I Transmission I OTHER

        ANALYSTNAME: Heather Maas              OPENANALYSTI: Eric Wright

        ACTIONS: 08-30-201312:41:49 pm Transfer/ Escalate 08-30-201312:45:38 pm Transfer/ Escalate 09-04-2013 08:34:55 pm 9/5 CUST
        INITIAL 09-05-2013 06:59:11 pm 9/11 CASE/DLR/CUST F/U 09-19-2013 03:57:44 pm 9/23 DLR CODE FOR VEH PAYMENT 09-25-2013
        12:28:37 pm CLP Remedy 09-25-201312:33:51 pm Close Case 09-25-201312:33:52 pm Case Resolution

        COMMENTS: 08-30-2013 12:40:23 pm ***Social Media • Facebook... .***Customer drives a 2012 Focus with transmission issues. Mileage is
        33k. The vehicle has been to the dealership.... .***Please call the customer. I've informed them you'll be contacting them .... .***Conversation
        below.....Conversation started August 23....8:23am.. Eric At Ford.. NOTES:We have been having an issue with our 2012 Focus SEL 5 door.
        The car was not taken out of dealer transport mode for 11 k miles and has had numerous electrical issues and more transmission
        problems to boot. We have had the clutch replaced and it still does things that are not listed on the generic sheet the service department
        gives out to explain the quirkiness of the transmission. A few weeks ago I was pulling out of a parking lot in Orlando Fl and the car just
        stopped, I had to turn the car off and restart, The technician said its my fault for driving with 2 feet, are you serious? Ford designs a car
        that will just stop working, and not to mention I was not driving with both feet. Today I was passing on a two lane road and the car just
        stopped going, thankfully there is a flight data recorder type thing hooked up which only works sporatic and it took a recording. Dreading
        to see what the dealership says I did wrong again. Needless to say I am fed up with the car and the lemon law will cost me almost $7k out
        of pocket. We are die hard ford owners but this nonsense has to stop .... Eric. We dropped the car off this morning for the 14th time since
        May 29th 2012. Mileage is close to 33k miles. We are having some pretty serious concerns with safety of this vehicle. May I send the
        requested information to you after hearing from the service manager or representative ?.... Eric we will let you know what happens this
        time to repair shop....Hi Eric, ..We have not made any headway at this point on the focus issues. Is there anyone we can call about the
        information we are being given from the dealer and see if it would be a waste of time to even have corporate get involved? This car is not
        safe nd w ar etting a serious run around now since May 2012. Any assistance with this matter is greatly appreciated ...Thank
                             & Albert McNorton .... Bill Jarrett ford avon park fl vin# 1FAHP3M27CL408242. Approx 32,500 miles. Young
                         Albert • • • • . .This is a problem since may 2012. We would like to know where to go from here..Thank you Eric
        09-04-2013 08:15:40 pm CSM HRACIK XT 77771..CASE REVIEW ....ALBERT MCNORTON== CAS-3087552 == 1FAHP3M27CL408242....==
        2012 FOCUS..== 33K..== 931 WSD 5.31.2012 ..== PREMIUMCARE..== 12M02 FSA..== AWS ..== NHL ....== CSM OBC TO DLR SID TIM ..==
        VEHICLE 15 AT DEALER FOR ABOUT A WEEK AND A HALF NOW..== GM HAS OFFERED HIM FIGURES TO TRADE OUT AND REVIEWED
        USAGE FEES IF THE VEHICLE WERE TO GO LEMON LAW IN ORDER TO ASSIST THE CUSOTMER WITHOUT HAVING TO FILE LEMON
        LAW..== NEW RECORDER HAS ARRIVED AT THE DEALERSHIP AND THE CUSTOMER 15 SUPPOSED TO PICK UP TODAY TO RECORD
        THE EVENTS THAT THE DEALER HAS NOT DUPLICATED..== 5/D TIM WILL ADVISE THE CUSTOMER FORD HAS CONTACTED HIM AND
        WILL LET MR                       (FRIEND OF OWNER) THAT HE WILL BE CONTACTED THRUSDAY....== FLU wCUST 915/2013 BY 5 PM
        09-05-2013 05:21:27 pm CSM HRACIK XT 77771..== OBC TO CUSTOMER@                               ..== SPOKE                   .== THE PROBLEM
        15 THAT THE CAR WAS PURCHASED THE DAY HE BOUGHT IT..== IT LEFT HIM STRANDED 150 MILES FROM HOME..== THEN A BUNCH
        OF OTHER THINGS HAD TO BE DONE ..== THEN AGAIN AT 5000 MILES, MORE PROBLEMS ..== CUSTOMER ADVISED THAT HE WAS
        TOLD HE 15 FEELING THE CHARACTERISTICS OF THE CAR ..== THERE HAVE BEEN ELECTRICAL PROBLEMS ..== RECENLTY WHEN
        PULLING INTO AN 8 LANE HIGHWAY, THE CAR JUST STOPPED AND HE HAD TO CUT THE IGNITION AND RESTART WITH TRAFFIC
        COMING UP ON HIM ..== CUSTOMER STATED HE 15 A DIE HARD FORD FAN ..== CUSTOMER WAS ATTEMPTING TO PASS A TRUCK ON A
        2 LANE HIGHWAY AND THE CAR FELL ON ITS FACE AND COULD HAVE BEEN A BAD ACCIDENT ..== YES A DATA RECORDER HAS
        BEEN INSTALLED AND DIDNT WORK ..== ANOTHER DATA RECORDER HAS BEEN INSTALLED....== WHY DOES THE CAR SAY IT HAS A
        REAR VIEW CAMERA AND IT DOESNT.. == WHY DOES THE CAR NOT HOLD THE PROGRAMS OF THE TRANSMISSION ..== CUSTOMER
        FEELS THEY ARE GETTING NO WHERE WITH THE DEALER AND STILL HAVE A BAD CAR ..== INTERIOR LIGHTS STILL NOT WORKING
        ..== REAR VIEW CAMERA CONCERN EVEN THOUGH THEY DO NOT HAVE ONE..== CUSTOMER FEELS THEY HAVE DONE EVERYHTING
        THEY AHVE BEEN ASKED AND EXPECTS FORD TO FIX THIS PROBLEM....== CUSTOMER FEELS THAT THIS CAR HAS BEEN A LEMON
        SINCE NEW AND SHOULDNT HAVE TO PAY A DIME TO GET OUT OF THIS CAR..== CSM ADVISED THAT I WILL CONTACT THE DEALER




 Produced by Ford                                                                                                                                   VGS001102
                                                                                                                          EXHIBIT 12-20
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 21 of 32 Page ID
     CASE NUMBER: CAS-3110996-Q9Z8X4
     OPEN: 09-04-2013    CLOSED: 09-12-2013
                                                          #:6394
                                            STATUS: Resolved
                                                  BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
        DEALER NAME: Beach Ford Lincoln, Inc.
        PA CODE: 00871   DLR SALES CD: 21239         REGION: 52            ZONE: A02

        VIN: 1FADP3K21DL299912    MODEL YEAR: 2013              MODEL: FOCUS         MILEAGE: 7000
        BODY STYLE: P3K • SE 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: MYRTLE BEACH I sc 129588
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Intermittent

        ANALYSTNAME: Breanne Killen            OPENANALYSTI: Aaron Conte

        ACTIONS: 09-04-2013 04:32:34 pm CALL From•                  9-04-2013 04:51:09 pm Transfer/ Escalate 09-06-2013 03:41:59 pm Beach
        Ford•·· Check if ESP is on vehicle•·· then CLOSE case 09-12-201312:10:50 pm Case Resolution 09-12-201312:13:01 pm Close Case

        COMMENTS: 09-04-2013 04:50:23 pm **CUST. SAYS**..•VEH 15 HAVING A HESITATION ISSUE AS IT HESITATES TO GET UP TO SPEED
        WHILE PRESSING ON GAS PEDAL..-ALSO, WHILE VEH 15 COASTING OR WHILE SHE 15 PRESSING ON GAS PEDAL THE VEH SORT OF
        LUNGES FORWARD ON ITS OWN AS WELL..-ON 7/5/13 DLR REPROGRAMMED THE PCM TO TRY TO RESOLVE THESE ISSUES.. -BUT,
        SAME ISSUES ARE PERSISTING AND VEH WAS BROUGHT TO DLR LAST NIGHT FOR RE-OCCURRING ISSUES .. -RIGHT NOW DLR HAS
        TRANSMISSION AND CLUTCH OUT OF THE VEH CURRENTLY HAVING VEH DIAGNOSED..-SEEKS BUYBACK ON VEH B/C SHE DOESN'T
        WANT VEH BACK SINCE SHE CANNOT TRUST VEH ANYMORE B/C THERE WAS A NEAR MISS ACCIDENT WHILE DRIVING VEH LAST
        NIGHT... .**DLR INFO**.. Beach Ford Lincoln, lnc... 851 Jason Boulevard.. Myrtle Beach, SC 29577..(843) 626-3666... .**CRC ADV** ..I will
        escalate your case/request to our Ford Regional Customer Service Manager who works daily with your dealerships management team
        (her name is Breanne). The Ford Regional Customer Service Manager has access to all Ford resources and will use these resources to
        assist you and your dealership regarding your situation. You can expect a phone call from your Customer Service Manager within 2
        business days by 9/6. Ford's commitment is to honor the new vehicle limited warranty this does not guarantee that Ford will buyback
        your vehicle. The case number that I have established for you today is CAS-3110996-Q9Z8X4 09-05-2013 04:45:36 pm Initial Case
        Contact: HIGH..(AII appropriate resources have been already reviewed including OASIS, CUDL Histories, Tech Hotline, AWS, and Current
        Mileage)..CAS-3110996 • Bethany Perry 2013 Focus 7,000 Miles..VIN: 1FADP3K21DL299912..WSD: 04/09/13..ESP: None listed ..Warranty
        Claims: 07/05/13 • Engine hesitates and relearned/reprogrammed PCM ..Outstanding Field Service Actions: None listed.. Hotline: None
        listed..Customers Initial Concerns: Vehicle has been reprogrammed and customer seeking buyback of vehicle. Vehicle is at DLR and they
        are diagnosing the vehicle. 09-05-2013 04:54:44 pm OBC to DLR, CSM JBranne4 left message for Joe, 5/M, on behalf of Breanne, ext
        77736. 09-06-2013 03:39:39 pm OBC to Customer, CSM JBranne4 spoke ....-Reprogrammed on 07/05/13..-Took vehicle back a week ago,
        and was repaired this week •· had a leak, replaced the clutch, still thinks there is a problem with the way it drives.....CSM advised that the
        vehicle has an automatic manual transmission, and does resemble the manual shifting experience.....Customer stated she was not aware
        of that when she purchased the vehicle. CSM apologized for frustrations and concerns .....Current Mileage: 9,028 ....CSM advised not
        buying back vehicle but can place Premium Care ESP on vehicle for aggravation .....CSM UPLOADED ESP.......CSM advised if any future
        concerns, and once vehicle is at the DLR and they verified a concern to please call 800-392-3673 .....CSM is closing case, once ESP is
        listed on vehicle. 09-12-201312:10:19 pm Premium ESP showing in OASIS• CSM closing case
        [end CAS-3110996-Q9Z8X4]




 Produced by Ford                                                                                                                                 VGS00J180
                                                                                                                                 EXHIBIT 12-21
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 22 of 32 Page ID
     CASE NUMBER: CAS-3114176-H6X9T8
     OPEN: 09-04-2013    CLOSED: 09-06-2013
                                                          #:6395
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
        DEALER NAME: Ken Garff St. George Ford Lincoln
        PA CODE: 07969   DLR SALES CD: 56571           REGION: W4           ZONE: A02

        VIN: 3FADP4EJ0DM177355     MODEL YEAR: 2013                 MODEL: FIESTA         MILEAGE: 1500
        BODY STYLE: P4E • SE 5-DR HATCHBACK

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: WASHINGTON I I 84780
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Cruise/ Steady Speed I Always

        ANALYSTNAME: Brent Bradford               OPENANALYSTI: Damaris Rodriguez

        ACTIONS: 09-04-2013 09:28:55 pm Transfer/ Escalate 09-06-2013 09:47:02 pm close case 09-06-2013 09:47:03 pm Case Resolution

        COMMENTS: 09-04-2013 09:30:20 pm***.                             SPOUSE..3fadp4ej0dm177355.. LTV • 57 .. 1500 miles....***CUSTOMER
        SAYS; .. **just got in may2013 TOO MANY ISSUES .. ***problem with vehicle not getting enough gas and hesitates..***keep taking into dlr
        ..(3-4 times) .. ***almost got into accident twice already ..***battery replaced and backup camera had to be fixed already ..**again vehicle just
        into dlr for hesitation ... ***vehicle overshifts gears .. ***CUSTOMER seeking buyback from ford just wants down payment back and take
        back loan ... .***Ken Garff St. George Ford Lincoln .. 145 W. Hilton Drive..Saint George, UT 84770 ..(888) 925-8899       ..***..advised; ..***..! will
        escalate your case/request to our Ford Regional Customer Service Manager who works daily with your dealerships management team.
        The Ford Regional Customer Service Manager has access to all Ford resources and will use these resources to assist you and your
        dealership regarding your situation. The Ford Regional Customer Service Manager will receive the information you have just provided
        me and will do a thorough review on your behalf. You can expect a phone call from your Customer Service Manager within 2 business
        days. The case number that I have established for you today is CAS-3114176H6X9T8.... Ford's commitment is to honor the new vehicle
        limited warranty this does not auarantee that Ford will buyback your vehicle .....****CUSTOMER PREFERS TO BE CALLED AFTER 2PM
        MOUNTAIN TIME .. @■■■■ 09-06-2013 09:21:49 pm OBC to dlrshp • .... There's a aftermarket backup camera that had a draw.
        ....There was a recalibration done on the transmission .....These are the only repair attemps that have been performed. 09-06-2013
        09:26:41 pm OBC to customer -....Customer believes that they fall within the state lemon law. Customer states that this is a safety
        concern .....Customer states that she will be sending her information to the department of consumer protection .....Customer says that
        the vehicle was down for eight days.....Customer states that there are several repair attempts that were not submitted to Ford. CSM
        speculated that the dealership may have reset the adaptive learning on the transmission, and not submitted to warranty. Customer
        percieves this as a repair attempt. ....Customer said this is the first Ford that that she's purchased, and that she will not purchase
        another. Customer says there's a noise in the engine. .... CSM recommended that the vehicle be brought back in to the dealership to have
        the latest calibration performed, which is specifically designed to alleviate this concern .....Cust said she would be seeking an arbitratino
        through the Better Business Bureau.
        [end CAS-3114176-H6X9T8]




 Produced by Ford                                                                                                                                          VGS001190
                                                                                                                        EXHIBIT 12-22
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 23 of 32 Page ID
     CASE NUMBER: CAS-3227916-B1W0B2
     OPEN: 09-17-2013    CLOSED: 09-17-2013
                                                          #:6396
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
        DEALER NAME: Magarino Ford, L.L.C.
        PA CODE: 01662   DLR SALES CD: 13510            REGION: N1           ZONE: A09

        VIN: 1FAHP3F23CL419414    MODEL YEAR: 2012             MODEL: FOCUS        MILEAGE: 33000
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: VERNON I NJ I 07462
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I OTHER

        ANALYSTNAME: Mitzi Canard           OPENANALYSTI: Mitzi Canard

        ACTIONS: 09-17-2013 08:23:52 pm Case Resolution 09-17-2013 08:26:04 pm Close Case

        COMMENTS: 09-17-2013 08:22:52 pm CUST SAYS: ..-VIN: 1FAHP3F23CL419414..-MILEAGE: 33000.■■■I BEST CONTACT
        NUMBER ANYTIME..MOTHERWILL BE DELEGATE ....TRANS SHIFT ENGAGEMENT.. DOWN SHIFTING WITHOUT BEING MANUALLY
        ENGAGED ..CALLED DLR..TOLD TO BRING IN BEFORE 6..CUST WORKS TILL AFTER 630 .. RENTAL NEEDS TO BE PAID FOR IN ORDER
        TO GET RENTAL AND BE THERE BEFORE 6.. LAST THURS WAS IN ACCIDENT AND CAR WAS TOTALED .... FILED COMPLAINT WITH
        NTHSA....-CRC ADVISED: ..! will forward your information to Ford's Office of the General Counsel. You should receive a written response
        within 15 Days business days to your concern .......-Accidents .... 1. Were any injuries sustained? UNSURE PERSON IN OTHER CAR
        TRANSPORTED TO HOSP....• Please provide the first and last name of all injured parties. UNKNOWN AS OF YET ....2. What are you
        seeking from Ford Motor Company? REPLACEMENT VEH ....• Compensation/Financial Reimbursement • Proceed with opening a OGC
        Legal Case .... 3. What was the date of the accident? 9/12/2013 .. 4. What product defect is alleged to have caused the accident?
        TRANSMISSION ....5. What is the City and State where the accident occurred? RIVERDALE NJ ....6. Was a police report filed? YES ....7. If a
        police report was filed, what were the findings? UNKNOWN REPORT NOT RECEIVED CUST STATES NO SKID MARKS ....8. What is the
        police report number and in what city and county was the report filed? ..RIVERDALE POLICE DEPT....9. Has the customer filed a claim
        with their Insurance Company? (Yes ).... 10. If a claim has been filed with the insurance company, what is the status of the claim?
        PENDING ....11. ls the vehicle repairable? NO.... 12. What is the name and address of customer's attorney? NOT MENTIONED .... 13. What
        ;:i~:~:~~~::~· ~ - - e our Office of General Council          to send vour written response to? (You must ..document the full address in
        [end CAS-3227916-B1W0B2]




 Produced bv Ford                                                                                                                              VGS 001462
                                                                                                                            EXHIBIT 12-23
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 24 of 32 Page ID
     CASE NUMBER: CAS-3231408-N6L5H4
     OPEN: 09-18-2013    CLOSED: 10-09-2013
                                                         #:6397
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone             INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria (Time/Miles) I
        DEALER NAME: Empire Ford Lincoln
        PA CODE: 01969   DLR SALES CD: 47400          REGION: A1             ZONE: B07

        VIN: 1FADP3K21DL105959    MODEL YEAR: 2013               MODEL: FOCUS          MILEAGE: 11000
        BODY STYLE: P3K • SE 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: BRISTOL I VA I 24201
        HOME PHONE:

        SYMPTOMS: Driving Performance I Engine Surge I Cruise/ Steady Speed I Always

        ANALYSTNAME: Carrie Porhammer               OPENANALYSTI: Caliscia Bell

        ACTIONS: 09-18-2013 01:16:26 pm Transfer/ Escalate 09-20-2013 03:17:02 pm Schedule Follow-Up 09-26-2013 03:45:18 pm Schedule
        Follow-Up 09-26-2013 03:46:40 pm Schedule Follow-Up 10-02-2013 01 :46:53 pm Parts SME Assistance Request 10-02-2013 01 :47:27 pm
        Parts SME Assistance Request Assignment for Case• CAS-3231408-N6L5H4 CRM:0000800000469410-02-2013 02:21 :14 pm Schedule
        Follow-Up 10-09-2013 01:25:03 pm Case Resolution 10-09-2013 01:26:51 pm Close Case

        COMMENTS: 09-18-2013 01:15:10 pm MAJOR SAFETY ISSUE WITH VEH .. VEH 15 AT DLRSHIP..TRYING TO FIX VEH ..3 TIMES ..WEEK AGO
        13 FOCUS.. PULLING OUT AND THE CAR WOULDN'T ENGAGE CORRECTLY.. LUNGES .. SLIPS.. REV .. ALMOST IN ACCIDENT BECAUSE
        COULDN'T GET OUTTHE WAY IN TIME .. KNOWN ISSUE..ATTEMPTTO REPAIRVEH ..REPLACING CLUTCHES AND
        TRANSMISSION ..WOULD LIKE TO HAVE ANOTHER FORD VEH IF REPAIRS AREN'T SUFFICIENT..STATED NO LONGER FEELS SAFE AND
        NOT ASKING TO HAVE VEH BOUGHT BACK SEEKING TO HAVE VEH
        REPLACED ..**"'***"'*****************"'**..*****"'**** .. DEALERSHIP..Empire Ford Lincoln .. 106 Jonesboro Road .. Abingdon, VA 24212 ..(276)
        628-2127********"************"***********"******....CRC ADVISED ... .*Carrie Porhammer... .*I will escalate your case/request to our Ford Regional
        Customer Service Manager who works daily with your dealerships management team (his/her name is*Carrie Porhammer. The Ford
        Regional Customer Service Manager has access to all Ford resources and will use these resources to assist you and your dealership
        regarding your situation. The Ford Regional Customer Service Manager will receive the information you have just provided me and will
        do a thorough review on your behalf. You can expect a phone call from your Customer Service Mana er within 2 business days. The
        case number that I have established for you today is CAS-3231408. . . . . . . . . . . . . . . . . . . ., • • • • 09-20-2013
        02:55:26 pm LTV 48• WSD 9/22/12· No recalls• no ESP· No Wty repairs for concern- No HL Contacts ....OBC to Dir- SA Tonya advised that
        veh is at dlr. Clutch parts are not in yet. Veh is being worked on. Parts are on backorder. Transferred to PM Charlie advised PN ae8z7048b
        and ae8z7052c-will submit a PACO tkt and CB with number. 09-20-2013 03:15:01 pm OBC to Cust-ACOM advised cust that veh was being
        worked on at dlr and parts were on backorder and concern will be resolved. Cust is very concerned that veh is not safe. ACOM advised
        that veh will be repaired. Cust advised that once the veh is repaired he will trade it in to a new veh. Cust requested trade assist. ACOM
        advised that there were no trade in assistance programs with the exception of an X-Plan. Cust advised that he already had access to
        X-Plan. ACOM advised cust that FMC will continue to follow repairs and assist as much as possible with back ordered parts. Cust
        understood. ACOM advised cust of f/u 9/26 09-26-2013 03:40:32 pm OBC to Dir• SA Tonya advised that veh is at dlr and parts are still on
        backorder. Transferred to PM Jerry advised that PACO tk#4764729 .....OBC to Cust-ACOM advised cust that seals are on backorder and
        that case is being followed. Cust appreciated call. ACOM advised 10/2 F/U. 10-02-2013 01 :44:51 pm Etracker # 12219975 and# 12219978
        submitted. Part Escalation done.10-02-2013 02:21:02 pm OBC to Cust- Left VM with case and contact info. Updated cust on backorder
        status. F/U 10/XXX-XX-XXXX 03:52:34 pm Orders for the transmission seals are shipping within 14-17 day of order. 10-02-2013 03:53:09 pm
        Parts SME Review: ..Orders for the transmission seals are shipping within 14-17 day of order.10-07-2013 08:55:06 pm Confirmed part
        arrival VIA FedEx#559886540927, signed for by C Morefield on 10/3/1310-07-2013 08:55:52 pm Confirmed part arrival VIA
        FedEx#559886540927, signed for by C Morefield on 10/3/1310-09-2013 01:24:28 pm OBC to Dir- SA Tanya advised that repairs are done
        and veh is with cust and cust is satisfied. NFAR· Close case.
        [end CAS-3231408-N6L5H4]




 Produced bv Ford                                                                                                                                    VGS001475
                                                                                                                            EXHIBIT 12-24
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 25 of 32 Page ID
     CASE NUMBER: CAS-3253078-M3W9D9
     OPEN: 09-21-2013    CLOSED: 09-21-2013
                                                          #:6398
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
        DEALER NAME: Rhinebeck Ford, Inc.
        PA CODE: 03043    DLR SALES CD: 13543           REGION: N1           ZONE: A09

        VIN: 1FAHP3K25CL113336    MODEL YEAR: 2012               MODEL: FOCUS         MILEAGE: 10002
        BODY STYLE: P3K • SE 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: LAGRANGEVILLE I NY 112540
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

        ANALYSTNAME: Judy Rizzo             OPENANALYSTI: Judy Rizzo

        ACTIONS: 09-21-2013 04:40:45 pm Close Case 09-21-2013 04:42:39 pm Case Resolution

        COMMENTS: 09-21-2013 04:40:09 pm -■■■■lvEAR /MAKE/ MODEL: .. 2012 FORD FOCUS.•...••••...LTV:
        37 ..VIN 1FAHP3K25CL113336 .. MILES: 30,000..VEH is at Ryanback ford .... Rhinebeck Ford, lnc... 3667 Route 9G.. Rhinebeck, NY
        12572.......                 ... .*..***CUSTOMER WANTS HER VEHICLE INSPECTED FOR A MECHANICAL PROBLEM .. THAT CAUSED THIS
        ACCIDENT. sHE FELTTHE CAR PULLING TOO HARD TOO FAST, THEN HITTHE CAR IN FRONT OF HER****.... 1. Were any injuries
        sustained? ..**NO INJURIES**......2. What are you seeking from Ford Motor Company?..**! would like to know if there was a defective
        mechanical part or operation that caused my accident.. .**An investigation into the vehicle ....3. What was the date of the
        accident?..**9/20/13**....4. What product defect is alleged to have caused the accident?..**some sort of computer or electronic malfunction
        that caused the veh to jerk forward so fast that the next thing I knew I was into the other car. ** .... 5. What is the City and State where the
        accident occurred?..**Hopewell Junction, NY, in Dutchess County**....6. Was a police report filed? ..**Yes**....7. If a police report was filed,
        what were the findings? ..**Customer does not know of findings at this time** ....8. What is the police report number and in what city and
        county was the report filed? .. #13399AC Hopewell Junction , Dutchess County, part of East Fishkill Town Police Dept. .. 9. Has the
        customer filed a claim with their Insurance Company? **yes**..**YES**..10. If a claim has been filed with the insurance company, what is
        the status of the claim? ..**claim status is pending** ..11. ls the vehicle repairable? ..**YES.. damage to bumper, but how do I know if it will
        happen again ???.. 12. What is the name and address of customer's attorney? (only if the customer mentions they have sought one) .... 13.
        What mailing address would you like our Office of General Council to send your written response to? (You must ....** Tina Giannatasio..
        37 Reserve Way.. La Grangeville NY 12540....crc advised: ... .I will forward your information to Ford's Office of the General Counsel. You
        should receive a written response within 15 Days business days to your concern.
        [end CAS-3253078-M3W9D9]




 Produced by Ford                                                                                                                                   VGS001575
                                                                                                                            EXHIBIT 12-25
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 26 of 32 Page ID
     CASE NUMBER: CAS-3262318-X1L8R7
     OPEN: 09-23-2013    CLOSED: 10-02-2013
                                                          #:6399
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound         COMMUNICATIO: Phone          INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I California Vehicle I 12 Model Years or Newer
        DEALER NAME: Michael Stead's Hilltop Ford
        PA CODE: 00669   DLR SALES CD: 72016         REGION: W2             ZONE: A10

        VIN: 1FADP3N29DL222569    MODEL YEAR: 2013               MODEL: FOCUS          MILEAGE: 7600
        BODY STYLE: P3N • TITANIUM 5-DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: PINOLE I I 94564
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Always

        ANALYSTNAME: Zachary Reichert              OPENANALYSTI: Reggie Beeks

        ACTIONS: 09-23-2013 09:15:01 pm Transfer/ Escalate 09-24-2013 05:16:27 pm Move to CCT. 09-24-2013 05:17:03 pm Dir Rpt• Heather
        Mekosh 09-26-2013 06:30:47 pm Transfer/ Escalate-RES 09-26-2013 06:31:21 pm RES-J-Heather Mekosh 09-26-2013 09:55:55 pm Transfer
        to CCT. 09-27-2013 01:22:31 pm Transfer/ Escalate 09-30-201310:13:07 pm Schedule Follow-Up 10-02-201310:33:01 pm Case Resolution
        10-02-201310:33:43 pm Close Case

        COMMENT_;: 09-~3-2013 09:14:2~ Dm VIN: 1FADP3N29DL2_225~~.. MAKE/MO~ELNR: 2013 FOCUS .. MILES: 7,600...... NAME: -
           ■       ~DDR. -       .. PHONE.11• · · ( C ) ..EMAIL. ...... CUST SAYS .. -VEH STALLS WHILE ACCELERATION AND ALMOST HAD
        ACCIDENT..-VEH WILL RED LINE ON THE RPM AND VEH 15 NOT MOVING; IT'S NOT ACCELERATING .. -VEH HAS BEEN TO DLR 4 TIMES
        AND CANNNOT DUPLICATE VEH; THE DLRSHP 15 SAYING IT'S NORMAL-THE NAVIGATION OPERATION IS INACCURATE; THE MILAGE
        DISPLAY 15 INACCURATE.. -RADIO SYSTEM GET DEAD SPOTS FOR 15 MINUTES .. -MYTOUCH DOESN'T WORK MOST OF THE
        TIME .. -CUST WANTS FORD TO BUYBACK THE VEH ........**CRC ADV** .. Your request will be investigated by a specialist here at the
        Customer Relationship Center to see if the vehicle meets the State of California's lemon law guidelines for replacement. If your vehicle
        does not qualify, you will receive a call from a Customer Service Manager within 10 business days to assist you with your repair needs
        and a letter from Ford stating that your vehicle does not qualify. If your vehicle qualifies for replacement, you will receive an offer letter in
        approximately 15 business days from the Reacquired Vehicle Program Headquarters. The letter will provide instructions regarding
        documents and information necessary to complete the process, including the original sales contract, current loan or lease documents,
        and current mileage to determine usage fees. If you do not receive a communication from Ford Motor Company within 15 business days,
        please call (insert CSM's name) at 866-631-3788 (insert 5-digit extension). Reference the following case number CAS-3262318 so they can
        further investigate your concern .......**DLR INFO***..Michael Stead's Hilltop Ford..3280 Auto Plaza .. Richmond, CA 94806 .. (510) 222-4444
        .. DAVID-SIM 09-24-2013 05:15:49 pm -EMAILED DEALER REPORT REQUEST TO MICHAEL STEAD'S HILLTOP FORD 09-26-2013 06:28:34
        pm -RECEIVED DEALER REPORT FROM MICHAEL STEAD HILLTOP FORD 09-26-2013 06:28:43 pm After review, at this time, it appears
        this vehicle does not meet the requirements for repurchase/ replacement; transferred to RES for review 09-26-2013 09:55:21 pm
        Reviewed. Concur with previous vehicle assessment. 09-27-2013 01 :20:15 pm SUBMITTED RAV FOR HANDLING 09-30-2013 10:11 :14 pm
        -OBC TO CUST -NIA-LEFT VM -F/U 10/7/13 09-30-201310:40:55 pm -IBC FROM CUST -CSM ADV THAT WE WILL NOT BE
        REPURCHASING/REPLACING VEH AT THIS TIME AS PER CALIFORNIA LEMON LAWCUST ADV THAT SHE FEELS LIKE SHE 15 GOING TO
        GET INTO AN ACCIDENT -CUST ADV THAT SHES BEEN IN 5 TIMES AND THAT SHES NOT GETTING GOOD CUSTOMER SERVICE-CUST
        ADV THAT SHE COULD DROP VEH OFF TOMM MORNING -CUST 15 UPSET THAT SHE WAS NEVER DISCLOSED THAT VEHICLE HAS AN
        AUTOMATIC CLUTCH WHEN SHE WAS SOLD THE VEH-CUST ADV THAT SHE WOULD BRING VEH 09-30-201311:08:06 pm-OBC TO 5/M
        DAVE -DLR ADV THAT CUST MAY NOT HAVE THE NEWEST UPDATE -DLR ADV HE WOULD TEST DRIVE VEH WITH CUST IF NEED BE
        -CSM ADV HE WOULD GIVE CUST 7 DAYS RENTAL IF NEED BE-F/U 10/7/1310-02-201310:27:17 pm -CUST WENT ON TEST DRIVE WITH
        DLR IN HER VEH AND IN LIKE VEH •THERE WAS NPF AND LIKE VEH DROVE IDENTICAL TO CUST VEH -CASE CLOSED
        [end CAS-3262318-X1L8R7]




 Produced by Ford                                                                                                                                    VGS001608
                                                                                                                          EXHIBIT 12-26
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 27 of 32 Page ID
     CASE NUMBER: CAS-3263161-N1Y0D9
     OPEN: 09-23-2013    CLOSED: 09-30-2013
                                                          #:6400
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone             INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I CCT Criteria I
        DEALER NAME: HAWK FORD of OAK LAWN
        PA CODE: 07183   DLR SALES CD: 41001          REGION: G1             ZONE: A04

        VIN: 3FADP4BJ7BM221692     MODEL YEAR: 2011             MODEL: FIESTA         MILEAGE: 33600
        BODY STYLE: P4B • SE 4-DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: CHICAGO I IL I 60629
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Intermittent

        ANALYSTNAME: Linda Gallion            OPENANALYSTI: Christopher Garcia

        ACTIONS: 09-23-201311:51:16 pm CALL From·               09-24-2013 08:12:47 p m - · F/U 09-24-201312:05:05 am Transfer I
        Escalate 09-30-201312:22:57 pm Close Case 09-30-201312:23:11 pm Case Resolution

        COMMENTS: 09-24-2013 08:12:30 pm CSM Linda x77704 wsd 06-28-11 mileage 33600 LTV 63 60/60 Extra Care no open recalls dlr adv
        that they have not seen this veh in a while for this concern csm made obc to cust at 773-710-0354 Im on v ~ t of who I am and the
        reason for  mv  call•• csm to try c~st again on 9-25-13 09-24-201312:04:2~ am ..*CUST SAYS***.... .              -          ..BEST CONTACT
        NUMBER ..............-VIN. 3FADP4BJ7BM221692.. -MODELIYEAR. 2011 FIESTA ..-MILEAGE. 33600.... 1. WHAT 15 THE VEH DOING?
        .. -VEHICLE 15 HESITATING AND STUMBLES .. -VEHICLE 15 SHAKING .. -DEALERSHIP TOLD CUSTOMER ITS ALL UPDATE THERE 15
        NOTHING THEY CAN DO FOR CUSTOMER .. -VEHICLE 15 NOT DRIVING RIGHT ..-TRANSMISSION HAS BEEN FIXED .. -OCTOBER 2012
        TRANSMISSION WAS REPAIRED .. -HIGHWAY TRAFFIC WHILE WAITING TAKE OFF IN VEHICLE AND IT SHAKES INTO GEARS AND
        HESITATING .. -CUST SAYS THIS 15 VERY DANGEROUS COULD CAUSE AN ACCIDENT .. -CUSTOMER 15 CRYING BECAUSE OF ALL THE
        ISSUES WITH VEHICLE .. 2. WHERE 15 THE VEH? .. -WITH CUSTOMER .. 3. NOTICED WHEN ISSUE FIRST STARTED? .. -AFTER BUYING
        VEHICLE ..4. HAS THE VEH BEEN TO THE DLRSHP? .. -YES .. 5. HOW MUCH 15 THE REPAIR? .. -N/A.. 6. CUST 15 SEEKING? .. -CUSTOMER
        JUST WANTS VEHICLE FIXED CORRECT ....***DLRSHP INFO:.. ..HAWK FORD of OAK LAWN .. 6100 W. 95th Street.Oak Lawn, IL
        60453 ..(708) 599-6000      .... P&A: ....***CRC ADVISED*** .... -1 will escalate your case/request to our Ford Regional Customer Service
        Manager who works daily with your dealerships management team (his/her name is.. ). The Ford Regional Customer Service Manager has
        access to all Ford resources and will use these resources to assist you and your dealership regarding your situation. The Ford Regional
        Customer Service Manager will receive the information you have just provided me and will do a thorough review on your behalf. You can
        expect a phone call from your Customer Service Manager within 2 business days. The case number that I have established for you
        today is CAS-3263161-N1Y0D9. 09-26-2013 03:24:23 pm CSM Linda x77704 csm made obc to cust at•                             Im on vm adv cust of
        who I am and the reason for my call csm provided my contact info and case number• csm to try cust again on 9-27-13 09-27-2013
        08:12:44 pm CSM Linda x 77704 csm made obc to cust at ■■II csm adv cust that the call is recorded csm reviewed cust concern
        and that the veh has a harsh shift but the dlr says thats the way it is csm adv cust that if the dlr adv them the concern is normal there is
        no repair the I can recommend csm offered cust 3/45 Limited Maintenance plan for inconvenience cust accepted offer but needs to
        contact me with her current mileage csm to monitor case for message from cust csm setting f/u for 10-2-13 09-30-201312:22:30 pm CSM
        Linda x77704 csm received call from cust current mileage is 33824 csm to upload main! plan on veh cust should receive info in the mail
        in 4 weeks no further action required at this time case closed
        [end CAS-3263161-N1Y0D9]




 Produced by Ford                                                                                                                                 VGS001610
                                                                                                                   EXHIBIT 12-27
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 28 of 32 Page ID
     CASE NUMBER: CAS-3274247-M5F0B7
     OPEN: 09-25-2013    CLOSED: 09-25-2013
                                                          #:6401
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound         COMMUNICATIO: Phone              INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Warranty Coverage I I
        DEALER NAME: Fairlane Ford Sales, Inc.
        PA CODE: 03050     DLR SALES CD: 48020       REGION: G2                ZONE: A03

        VIN: 1FADP3F27DL289461    MODEL YEAR: 2013          MODEL: FOCUS        MILEAGE: 3600
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: DETROIT I Ml I 48228
        HOME PHONE:

        SYMPTOMS: Driving Performance I Engine Surge I Acceleration I Intermittent

        ANALYSTNAME: Pam Arvik           OPENANALYSTI: Pam Arvik

        ACTIONS: 09-25-2013 03:14:31 pm Close Case 09-25-2013 03:15:39 pm Case Resolution

        COMMENTS: 09-25-2013 03:12:09 pm CUST SAYS-..-just leased a new focus .. -having a surging concern on acceleration ..-vehicle catches
        him off guard ..-like it is between gears and does not know which way to go.. -has not been to the dealer yet..-cust wants concern
        documented .. -in case he gets into an accident ..-he will make a dlr appointment.... CRC ADV- We recommend your service/repair be
        performed by a Ford/Lincoln Mercury dealership.....DLR INFO· .. Fairlane Ford .. 14585 Michigan Ave .•. Dearborn, Ml 48126..(888)
        999-FORD
        [end CAS-3274247-M5F0B7]




 Produced by Ford                                                                                                                         VGS 001660
                                                                                                                     EXHIBIT 12-28
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 29 of 32 Page ID
     CASE NUMBER: CAS-3278631-K5T7N2
     OPEN: 09-26-2013    CLOSED: 09-26-2013
                                                          #:6402
                                            STATUS: Resolved
                                                  BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone             INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Repair Assistance I No repair/ Warranty Denied I Normal Operating Characteristics
        DEALER NAME: R C Bliss Inc
        PA CODE: 09319    DLR SALES CD: 58613         REGION: A1            ZONE: B13

        VIN: 1FADP3F21DL184270    MODEL YEAR: 2013           MODEL: FOCUS        MILEAGE: 17950
        BODY STYLE: P3F • SE 4DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: Lonsdale I MN I 55046
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Upshift Quality I Intermittent

        ANALYSTNAME: Leslie Woods           OPENANALYSTI: Leslie Woods

        ACTIONS: 09-26-2013 02:09:00 pm CALL From· T10223#1 09-26-2013 05:49:52 pm CALL From· T12221#1 09-26-201312:12:36 am Close
        Case 09-26-201312:12:44 am Case Resolution

        COMMENTS: 09-26-2013 03:45:36 pm CAS-3278705-Z7M2V5....-PLEASE SEE RELATED CASES CAS-3278631-K5T7N2 AND
        CAS-3280844-T9M8K0 .. -BOUGHT THIS VEH IN JANUARY 2013 NEW COLLEGE GRADUATE VEH WAS THE FIRST NEW VEH THAT HAVE
        PURCHASED .. -THOUGHT BY CHOOSING FORD WAS MAKING A GOOD DECISION .. -CURRENTLY REGRET DECISION VEH CURRENTLY 15
        A SAFETY ISSUE .. -WAS ALMOST IN AN ACCIDENT BECAUSE VEH HAD STALLED .. -DUE TO THE INACTION OF FMC FILING A
        COMPLAINT WITH NHTSA AS WELL AS BBB ..• WILL NOT BE BUYING FROM FORD EVER AGAIN .. -SHE 15 A NURSE THAT DRIVES ONE
        HUNDRED MILES TO WORK ROUND TRIP ..-NEED A RELIABLE VEH THOUGHT BUYING BRAND NEW FROM AN AMERICAN MADE
        COMPANY WAS THE WAY TO GO.. -VEH 15 BROKEN SOMEHOW OR SOMEWAY AND NEED SOMEONE TO HELP CAN GET IT FIXED..-VEH
        DOES NOT OPERATE PROPERLY HAVE HAD THE VEH TO THE DLRSHP MULTIPLE TIMES ..•TODAY WAS THE MOST RECENT VISIT
        MADE WORKED ON VEH FOR TWO HOURS .. -RETRAINED TRANSMISSION FOR THE SECOND TIME DOES NOT KNOW WHY THEY DID
        THIS WHEN TRANSMISSION HAS NOTHING WRONG WITH IT..-REFUSE TO FURTHER INSPECT VEH STATING THAT IT 15 RUNNING
        APPROPRIATELY ACCORDING TO FORD..• WANT SOMEONE TO ACKNOWLEDGE THE FACTTHATTHIS VEH DOES NOT OPERATE
        PROPERLY..-TRIED CALLING CUSTOMER CARE THIS EVENING AND THE REPRE WAS VERY UNPROFESSIONAL..-TOLD HER NOTHING
        COULD BE DONE AND THAT SHOULD TRY TO TAKE IT TO A DIFFERENT DLRSHP DO NOT SEE THE POINT IN TAKING IT SOMEWHERE
        ELSE .. -THE CUSTOMER CARE REPRESENTATIVE WAS LAUGHING AT FRUSTRATION OVER THE PHONE.. -VERY DISPLEASED WITH
        EXPERIENCE WITH FORD....DEALER..R C BLISS INC..901 LYNDALE AVE N.. FARIBAULT, MN 55021..(507) 334-6478 ....*CRC ADVISED ..-DID
        NOT CREATE CASE FOR NEGATIVE CRC FEEDBACK AS PER DOCUMENTATION OF LESLIE WOODS MADE 9/25/2013 AT 8:12PM #
        CAS-3278631-K5T7N2 .. -SUPPORT PREVIOUS DOCUMENTATION OF SETH CASIE MADE 9/26/2013 AT 10:27AM
        #CAS-3280844-T9M8K0 ..-ADVISED FOLLOW-UP SET.. -UPDATED CUSTS PROFILE 09-26-201312:12:34 am -CUST SAYS*.. 2013 FOCUS
        FROM JANUARY..TAKEN TO DLR MULTIPLE TIMES FOR TRANSMISSION ISSUES .. RETRAINED IT A FEWTIMES..THE PROBLEM STILL
        PERSISTS.WANTS IT FIXED ....SHUTTERS WHILE SHIFTING AND HESITATES TO GO .. DLR STATES IT'S THE TRAILER HITCHING THAT
        THE TRANSMISSION DOES AND HOW IT WORKS, THE VEHICLE 15 SUPPOSED TO DRIVE LIKE A MANUAL TRANSMISSION .. CUST
        STATES SHE HAS DRIVEN MANUAL TRANSMISSIONS AND IT DID NOT DRIVE LIKE THAL.DLR R.C. BUFF, MN ....According to your
        Dealerships assessment your vehicle is operating within Ford specifications. Your local Ford/Lincoln dealership has factory-trained
        technicians, the most current engineering service information, and the specialized equipment required to resolve your vehicle concerns .
        ..We concur with the Dealership assessment. If you require further explanation or the condition changes, please speak with your Service
        Manager...PER T/L TOMMY • SUPPORT DLR .... CUST WAS VERY RUDE DID NOT STAY ON THE LINE FOR HER TO TAKE CASE# CASE
        INFORMATION CUST JUST KEPT TELLING ME I WILL GIVE HER A DIFFERENT ANSWER, WANTED TO SPEAK TO SUPERVISOR ADVISED
        IT WOULD BE TOMORROW, CUST COULDN'T BELIEVE THERE WAS NO SUPERVISOR AVAILABLE, ADVISED AFTER 8 NONE AVAILABLE
        ON PHONES. CUST DISCONNECTED CALL.
        [end CAS-3278631-K5T7N2]




 Produced bv Ford                                                                                                                          VGS001689
                                                                                                                             EXHIBIT 12-29
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 30 of 32 Page ID
     CASE NUMBER: CAS-3286906-R9C5T3
     OPEN: 09-27-2013    CLOSED: 10-08-2013
                                                         #:6403
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound       COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Buyback Request I Non-California Vehicle I CCT Criteria
        DEALER NAME: Avis Ford, Inc.
        PA CODE: 02750    DLR SALES CD: 48028        REGION: G2            ZONE: A02

        VIN: 3FADP4BJ5DM199940     MODEL YEAR: 2013               MODEL: FIESTA         MILEAGE: 5000
        BODY STYLE: P4B • SE 4-DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: DETROIT I I 48208
        HOME PHONE:

        SYMPTOMS: Driving Performance I Hesitates/Stumble I Acceleration I Intermittent

        ANALYSTNAME: Paul Szubielski             OPENANALYSTI: Jennifer Miranda

        ACTIONS: 09-27-201312:58:43 pm Transfer/ Escalate 09-30-2013 03:25:35 pm Schedule Follow-Up 09-30-2013 05:20:00 pm CALL From•
        T13073#XXX-XX-XXXX 07:24:38 pm Case Resolution 10-08-2013 07:27:19 pm Close Case

        COMMENTS: 09-27-2013 01 :06:05 pm 09-27-2013 01 :07:19 pm ***REFRENCE PREVIOUS NOTE****..-CUST WOULD LIKE A RENTAL VEH
        WHILE HER VEH 15 AT DLR BEING DIAGNOSED 09-27-2013 01:24:47 pm CUST: .. ~WANTS RENTAL .. ~DLR WONT GIVE RENTAL.. .. CRC
        ADVISED: ..~OBC DLR· RENTAL SERVICE MANAGER SAID THAT ALL RENTALS WERE BEING USED..~ADVISED CUST THAT CSM 15
        WORKING WITH DLR.. ~RIGHT NOW ANY RENTAL EXPENSES WOULD BE OUT OF POCKET..~RENTAL EXPENSES HAVE A POSSIBILITY
        OF REIMBURSEMENT DEPENDING ON CASE..~WAIT FOR CONTACT FROM CSM ABOUT CASE DETAILS 09-27-201312:56:09 pm
        *****CUST SAYS***** .. -VEH WILL NOT ACCELERATE HAD TO PULL OVER TO SIDE OF THE ROAD ..-ALMOST CAUSED AN
        ACCIDENT.. -DOES NOT WANT THE VEH ANYMORE .. -DLR STATES MILEAGE ON VEH 15 7000 .. BUT THE CAR 15 READING 5000
        MILES ....***DLR INFO****..Avis Ford lnc.. 29200 Telegraph Rd ...Southfield, Ml 48034 .. (248) 355-7500....***CRC ADVISED*** ... .! will escalate
        your case/request to our Ford Regional Customer Service Manager who works daily with your dealerships management team (his/her
        name is Paul Szubielski has access to all Ford resources and will use these resources to assist you and your dealership regarding your
        situation. The Ford Regional Customer Service Manager will receive the information you have just provided me and will do a thorough
        review on your behalf. You can expect a phone call from your Customer Service Manager within 2 business days. The case number that
        I have established for you today is CAS-3286906-R9C5T3. 09-30-2013 03:20:10 pm LTV : 54 Original ..WSD 4/10/2013.. Miles : 5500 .. ESP:

                                                                                                           .
        no ESP..AWS: 2 transmission related repairs ....OBC to John 5/M ..Vehicle is beina towed in .. Not there yet. ... Csm Will cover up to 3 days
        rental at this time for diag if needed. 09-30-2013 03:23:54 pm obc to customer -l1l■■1■■ LVM for customer to call back... F/U
        10/03/1310-08-2013 07:23:41 pm IBC from Dealer 5/M John .. RO 594651 Line 9.. Approval M017H P11 ..Close case
        [end CAS-3286906-R9C5T3)




 Produced bv Ford                                                                                                                                    VGS001727
                                                                                                                       EXHIBIT 12-30
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 31 of 32 Page ID
     CASE NUMBER: CAS-3297425-C7P0D7
     OPEN: 09-30-2013    CLOSED: 09-30-2013
                                                          #:6404
                                            STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone           INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Insurance Company Settlement I Not Portal
        DEALER NAME: Chestatee Ford
        PA CODE: 07618   DLR SALES CD: 21450           REGION: 51          ZONE: A04

        VIN: 1FADP3K27DL198633    MODEL YEAR: 2013            MODEL: FOCUS         MILEAGE: 20000
        BODY STYLE: P3K • SE 5DR HATCH

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: DAHLONEGA I GA I 30533
        HOME PHONE:

        SYMPTOMS: Driving Performance I Engine Surge I At Idle I Always

        ANALYSTNAME: Aaron Conte            OPENANALYSTI: Aaron Conte

        ACTIONS: 09-30-2013 04:23:33 pm Close Case 09-30-2013 04:23:56 pm Case Resolution

        COMMENTS: 09-30-2013 02:11:43 pm **CUST. SAYS**.. -WHILE PRESSING ON GAS TO SPEED UP FROM A STOP, VEH WOULD HESITATE
        TO SPEED UP .. -SOMETIMES THE CAR ROLLS BACK 3 OR 4 FEET WHEN FIRST PRESSING ON GAS PEDAL FROM A STOP.. -ALSO, VEH
        WOULD ALSO LUNGE FORWARD ABOUT 4 OR 5 FEET ON ITS OWN WHILE FOOT 15 ON BRAKE .. -HAS HAD SEVERAL REPAIR
        ATTEMPTS W/ DLR: ..Chestatee Ford..44 Lumpkin County Parkway.. Dahlonega, GA 30533 .. (706) 864-6504..-ISSUES ARE STILL ON GOING
        AND YESTERDAY VEH HAD AN ACCIDENT B/C OF IT LUNGING FORWARD ON ITS OWN .... 1. Were any injuries sustained? .. -NO .. 2. What
        are you seeking from Ford Motor Company? ..• Compensation/Financial Reimbursement b/c Ford dlr never fixed issue fully after multiple
        attempts .. 3. What was the date of the accident?..9/29/13..4. What product defect is alleged to have caused the accident? .. -WHILE
        STOPPED AT THE LIGHT AND WHILE HAVING HER FOOT APPLIED ON THE BRAKE, THE VEH LUNGED FORWARD ON ITS OWN 4 OR 5
        FEET WHILE NOT PRESSING ON THE GAS AND HER VEH HIT THE VEH IN FRONT OF HER.... 5. What is the City and State where the
        accident occurred? .. -LUMPKIN COUNTY....6. Was a police report filed? ..-YES....7. If a police report was filed, what were the
        findings? ..-JUSTTHATTHE CUST. DRIVING VEH HITTHE CAR IN FRONT AND THAT IT WAS THE CUST.'S FAULT....8. What is the police
        report number and in what city and county was the report filed? ..-13-09-323@ LUMPKIN COUNTY....9. Has the customer filed a claim with
        their Insurance Company? (Yes or No) .. -YES.... 10. If a claim has been filed with the insurance company, what is the status of the
        claim? .. -STILL PENDING .... 11. ls the vehicle repairable? .. -YES, A MECHANIC SAID ITS REPAIRABLE FOR $1300 .... 13. What mailing
        address would you like our Office of General Council to send your written respons~ to? (You must .. document th_e full address in t~e case
        Notes) ..■  1■1l11l1■l1l1■1l1l1l1l■l1■1l1l■l1l1l1■1l1l11■1 **CRC ADV**..Your insurance company has the right to pursue claims for
                                                                     ....
        reimbursement against Ford. If they do pursue a claim against Ford, reimbursement of the deductible will be between you and your
        insurance company.
        [end CAS-3297425-C7P0D7)




 Produced by Ford                                                                                                                             VGSOOJ763
                                                                                                                          EXHIBIT 12-31
Case 2:18-ml-02814-AB-FFM Document 199-7 Filed 02/26/19 Page 32 of 32 Page ID
     CASE NUMBER: CAS-3362122-D2R6F1
     OPEN: 10-11-2013    CLOSED: 10-11-2013
                                                         #:6405
                                           STATUS: Resolved
                                                 BUS UNIT NAME: CRC
        RESPONSTEAMN: Tier 1 Inbound        COMMUNICATIO: Phone            INQ CODE: n/a
        CASECLASSLV1234: Vehicle Concern I Legal I Alleged Accident I Not Portal
        DEALER NAME: Ellsworth Ford, Inc.
        PA CODE: 08766    DLR SALES CD: 58408           REGION: A1           ZONE: B13

        VIN: 3FADP4BJ3BM175391     MODEL YEAR: 2011             MODEL: FIESTA        MILEAGE: 59900
        BODY STYLE: P4B • SE 4-DR SEDAN

        LAST NAME MIDDLE FIRST: I I
        ADDRESS:
        CITY STATE ZIP: NELSON I WI I 54756
        HOME PHONE:

        SYMPTOMS: Start/Run/Move I Moving I Engagement Issues I Forward

        ANALYSTNAME: Stephanie Colo             OPENANALYSTI: Stephanie Colo

        ACTIONS: 10-11-2013 04:09:49 pm Close Case 10-11-2013 04:13:06 pm Case Resolution

        COMMENTS: 10-11-2013 04:06:20 pm **ISSUES**.. LEAVING WORK LAST SATURDY .. PUTVEH IN DRIVE AND IT WENT INTO
        REVERSE .. BECAUSE OF THIS VEH HIT A DECK AND DID DAMAGE TO THE VEH IN TERMS OF $4400..TRANSMISSION HAS BEEN A
        PROBLEM SINCE PURCHASE AND HAS BEEN REPLACED ONCE ALREADY.. HAVE HAD THIS ISSUE BEFORE WHEN VEH HAS BEEN PUT
        INTO DRIVE AND IT WOULD GO IN REVERSE INSTEAD .. DOESN'T SEEM LIKE ANYTHING DONE TO VEH WILL CORRECT THE
        PROBLEM ..WHAT l'M MORE WORRIED ABOUT 15 HITTING SOMEONE NOT SOMETHING LIKE THIS TIME .... 1. Were any injuries
        sustained? NONE..• Please provide the first and last name of all injured parties... 2. What are you seeking from Ford Motor Company? .. TO
        HAVE VEH REPLACED, BOUGHT BACK OR COVERED FOR REPAIRS ....3. What was the date of the accident? OCT 5TH 2013..4. What
        product defect is alleged to have caused the accident? TRANSMISSION NOT RESPONDING PROPERLY.. 5. What is the City and State
        where the accident occurred? PEPIN WI .. 6. Was a police report filed? NO..7. If a police report was filed, what were the findings? .. 8. What
        is the police report number and in what city and county was the report filed? .. 9. Has the customer filed a claim with their Insurance
        Company? NO .. 10. If a claim has been filed with the insurance company, what is the status of the claim? .. 11. Is the vehicle repairable?
        YES .. 12. What is the name and address of customer's attorney? (only if the customer mentions they have sought one) .. 13. What mailing
        address would you like our Office of General Council to send your written response to? (You must .. document the full address in the case
        Notes) .. N 404 LINCOLN STREET..NELSON WI 54756 ....=======.. **DLR** .. Ellsworth Ford, lnc...424 West Industrial Road .. Ellsworth, WI
        54011......                 ..========..**CRC ADV** .. I will forward your information to Ford's Office of the General Counsel. You should
        receive a written response within 15 Days business days to your concern.
        [end CAS-3362122-D2R6F1]




 Produced bv Ford                                                                                                                                 VGS002067
